                            MINISTRY OF JUSTICE
                                      •   r



Attorney General
United States of America



  Request for Extradition of YOO Hyukkee, KIM Heakyung, K I M


I , HWANG Kyo-Ahn, the Korean Minister of Justice,

 1. on behalf of the Republic of Korea, hereby request for the extradition of
YOO Hyukkee, KIM Heakyung, KIM Pilbae for violating the Act on the
Aggravated Punishment, etc. of Specific Economic Crimes (Embezzlement)
under the Extradition Treaty between the Republic of Korea and the United
States of America, so that this case can be handled in accordance with the
relevant law of the Republic of Korea.

2. hereby confirm that the Korean Government certifies this supplementary
document on the request for the extradition of the criminal by sealing, signing
and impressing the official seal of the Korean Minister of Justice on this
document.



                                  Seoul, Republic of Korea

                                  May 19, 2014

                                 HWANG Kyo-Ahn
                                 Minister of Justice
                                 Republic of Korea
                                 (Sealed: Minister of Justice)

                                 KIM Joo-Hyun
                                 Deputy Minister of Criminal Affairs Bureau
                                 (Duly authorized by the Minister)




                                                                     EX-YOO-00079
                        STATEMENT OF CONFIRMATION


I,     JEONG      Soon        Shin,        Prosecutor            of    t h e Incheon           District

Prosecutors'        Office          ("Incheon DPO") i n Korea h e r e b y c e r t i f y t h e

following       i n support o f t h e request                    f o r t h e e x t r a d i t i o n o f YOO

Hyuk Kee f r o m        t h e U n i t e d S t a t e s o f America t o t h e Republic o f

Korea p u r s u a n t    t o the Extradition                 T r e a t y between t h e R e p u b l i c

of     Korea     and     t h e United               States    o f America,             which        became

e f f e c t i v e on December 20,              1999.



       QUALIFICATIONS

1.1.    I am a p u b l i c           prosecutor          o f t h e Incheon           DPO     under t h e

        Korean      Ministry           of Justice.           After         passing        the National

        Bar      Examination              in        1995,    I       completed         the     two-year

        required        program          at the Judicial               Research        and     Training

        Institute,           an a f f i l i a t e    o f t h e Supreme C o u r t          o f Korea. I n

        1998,     I obtained the                                           t o work as a            judge,

        prosecutor,            o r lawyer           i n Korea.       Since     2001,      I have      been

        working         as     a    prosecutor          under        t h e appointment          of the

        President        o f Korea.            Based        on my       training,          experience,

        and p o s i t i o n ,      I c l e a r l y understand          the criminal            code and

        c r i m i n a l procedures           o f Korea. As t h e p r o s e c u t o r i n c h a r g e

        of     investigating              this       case,       I    am    well     aware      of the

        m a t t e r s o f t h i s case.

1.2.    Under      t h e Korean           law, a prosecutor,                  who p r e s i d e s      over

        investigation,                 may          choose        to       either          investigate

        independently              o r supervise the police                  as t h e y    investigate

        the     case.         Once       the investigation                   i s completed,           the




                                                                                                    EX-YOO-00080
         prosecutor           exclusively             decides        on     the        indictment.

        Thereafter,           t h e prosecutor             i s in                 o f maintaining

         the    indictment         and e x e c u t i n g     the final       judgment o f t h e

                    According t o t h e p r i n c i p l e o f t h e exclusive                  power

        of     a prosecutor,           the court           may p r o c e e d w i t h    the t r i a l

        procedures o n l y          f o r t h e cases i n d i c t e d b y a            prosecutor.

        Furthermore,             according            to     the     Korean        practice       on

        investigation            and      indictment,            a   prosecutor         does    not

        indict       a    suspect       without        h i s custody.             In this      case,

        however,         t h e suspect           has       n o t been      indicted         as h i s

        w h e r e a b o u t s h a s n o t been l o c a t e d .



2 .    I N F O R M A T I O N ON YOO HYUK K E E

2.1.    YOO    Hyuk Kee i s a male c i t i z e n               o f t h e R e p u b l i c o f Korea

        who    was b o r n     i n Korea on November 10, 1972. H i s a d d r e s s

        i n Korea i s 616-5                                                   Daegu. He has a

        Korean passport             numbered       NY1001671.         His English         name i s

                  KEE    YOO'.

2.2.    Annex     1 i s a g e n u i n e and e x a c t            copy     o f YOO      Hyuk    Kee's

        photograph submitted               t o t h e a d m i n i s t r a t i v e agency f o r t h e

        i s s u a n c e o f h i s R e s i d e n t R e g i s t r a t i o n Card.

2.3.    YOO Hyuk Kee i s a permanent r e s i d e n t o f t h e U n i t e d                    States.

        On A u g u s t   18, 2013, he d e p a r t e d            f o r F r a n c e and has n o t

        returned         to    Korea.       He     i s currently            presumed          t o be

        r e s i d i n g i n t h e U.S.



3.     PROGRESS         OF THE CASE

3.1.    Background o f I n v e s t i g a t i o n


                                                  2



                                                                                              EX-YOO-00081
 3.1.1. I n t h e wake o f t h e s i n k i n g          o f t h e 'Sewol F e r r y '        o f f the

         southwestern          island      o f J i n d o , Korea,          on A p r i l   16, 2014,

         the    Joint     I n v e s t i g a t i o n Team o f P r o s e c u t o r s a n d P o l i c e i n

         Mokpo s t a r t e d i n v e s t i g a t i n g t h e c a p t a i n and t h e o f f i c e r o f

         the    f e r r y f o r t h e i r negligence during the operation o f t h e

         f e r r y on t h e d a t e o f a c c i d e n t , a n d a l s o                         Marine

         Company       ("Chonghaejin         M a r i n e " ) , t h e o p e r a t o r o f t h e Sewol

         ferry,       f o r violating             i t s occupational              duty     of     ship



3.1.2. I n t h e a b o v e - m e n t i o n e d    investigation            process,       both t h e

        media a n d t h o s e        who once worked           for              Co., L t d .

         Group"),        the holding              company        of    Chonghaejin             Marine,

         determined t h a t         t h e Sewol F e r r y a c c i d e n t h a d been            caused

        not     o n l y by t h e n e g l i g e n c e committed by i n d i v i d u a l s           such

        as t h e c a p t a i n b u t a l s o b y s t r u c t u r a l       problems       resulting

         in     a       'safety        accident          typical           of      underdeveloped

        countries,'            including                 lack         of      transparency           i n

        Chonghaejin          Marine        and i t s a f f i l i a t e       companies         and

        safety      i g n o r a n c e stemming       from t h e desire            o f Chonghaejin

        M a r i n e and i t s a f f i l i a t e   companies f o r r e c k l e s s e x p a n s i o n ,

        and t h e y c a l l e d f o r government-wide              a c t i o n s t o p r e v e n t any

        f u t u r e a c c i d e n t s o f t h e same k i n d .

3.1.3. Under t h e s e c i r c u m s t a n c e s , s u s p i c i o n s a r o s e r e g a r d i n g t h e

        success      o f t h e head o f Semo Group, YOO Byung Eyn, who h a d

        been a r r e s t e d and s e n t e n c e d t o f o u r y e a r s o f i m p r i s o n m e n t

        for    habitual        fraud       against      the followers             o f t h e church

        around      1995, b u t was a b l e t o r e s t o r e               h i s Group,        owning

        around      50 a f f i l i a t e   companies w i t h       the total          asset value




                                                                                                EX-YOO-00082
           of    approximately           KRW     560,000,000,000            n o t long      after      he

            f i n i s h e d serving    h i s sentence. A f t e r a n a l y z i n g open-source

           information         including          audit     reports        and t a x s e t t l e m e n t

           documents o f Semo Group's a f f i l i a t e                companies, r e p o r t e d t o

       :    t h e Financial      Supervisory Service,                  i t was d i s c o v e r e d    that

           YOO Byung Eyn and h i s f a m i l y managed t h e company                           without

           any     transparency         and i n an u n d i s c l o s e d       manner t h r o u g h a

           small      number      of       close         aides   who       had     no       expertise.

           Meanwhile,          they        had       allegedly           embezzled          affiliate

           companies' a s s e t s f r e q u e n t l y ,      a n d i n o r d e r t o commit such

           crimes,      they    had a l l e g e d l y     omitted       legal     decision-making

           processes,        frequently           provided         unfair       support       t o the

           affiliate       companies           and c o n d u c t e d     self-dealings.              After

           discovering         t h e above,          a    full-scale         investigation            was

           launched.

3.2.        Proceedings o f I n v e s t i g a t i o n

3.2.1. The S p e c i a l I n v e s t i g a t i o n    Team c o n d u c t e d i n v e s t i g a t i o n on

           about     70 p e o p l e    including          accountants        KIM Chun-gyun and

           PARK Gwon-jong             who a u d i t e d    the affiliate            companies;         GO

           Chang-hwan, t h e CEO o f Semo Group; KIM H a n - s i k , t h e CEO o f

           C h o n g h a e j i n M a r i n e ; SONG G u k - b i n , t h e CEO o f Dapanda Co.,

           Ltd.;    BYEON Gi-chun, t h e CEO o f C h o n h a i j i                Co., L t d . ;      LEE

           Jae-yeong, t h e CEO o f Ahae Co., L t d . ;                    KIM Gyeong-suk, t h e

           CEO   of                    Shopping       Co., L t d . ;      OH Gyeong-seok, t h e

           CEO o f Hemato C e n t r i c        L i f e Research I n s t i t u t e ;     PARK Seung-

                 the auditor           for                 Holdings        Co., L t d . ;     a n d KIM

           Dong-hwan, t h e a u d i t o r        f o r Dapanda Co., L t d . The S p e c i a l

           Investigation         Team        also        checked       the replies            of the


                                                     4



                                                                                                 EX-YOO-00083
         affiliate           companies        t o t h e Korea           Financial         Intelligence

         Unit      and t h e i r       t r a n s a c t i o n records         f o r advisory            fees,

         trademark r o y a l t i e s         and payments f o r p h o t o g r a p h s made o u t

         to    YOO Byung Eyn and h i s f a m i l y .

3.2.2. As a r e s u l t ,       i t has been c o n f i r m e d t h a t YOO Byung Eyn,                    YOO

         Dae     Kyoon,       YOO Hyuk Kee, YOO Chong                                   KIM            Bae,

         KIM    Dong-hwan, PARK                                GO Chang-hwan, LEE Jae-yeong,

         and      BYEON        Gi-chun         conspired            to     have      the        affiliate

         companies           arbitrarily         make        payments       out o f their              total

         sales      t o YOO Byung Eyn,               YOO Chong Somena, YOO Dae Kyoon

         and     YOO     Hyuk      Kee u n d e r      various        names      such      as     business

         consulting           fees, trademark r o y a l t i e s            and payments f o r t h e

         purchase            o f photographs,               and t h a t      i t caused           adverse

         e f f e c t s on t h e y i e l d s t r u c t u r e o f t h e a f f i l i a t e        companies.

3.2.3. From        April         30,     2014       t o May          8,     2014, t h e S p e c i a l

         I n v e s t i g a t i o n Team r e q u e s t e d    YOO Hyuk Kee t o appear a t t h e

         investigative            agency       through         h i s attorney         SON       Byeong-gi

         t h r e e t i m e s , b u t he has f a i l e d t o appear.

3.2.4. On May 8, 2 0 1 4 , t h e S p e c i a l                I n v e s t i g a t i o n Team    requested

         the Incheon D i s t r i c t          Court         t o issue an a r r e s t warrant             for

         YOO Hyuk Kee and Judge PARK Seong-yong o f t h e above c o u r t

         issued      thearrest           warrant          on t h e same day.           Annex 2 i s a

         genuine       and exact          copy      o f the arrest             warrant         issued by

         Judge PARK Seong-yong.

3.2.5. C u r r e n t l y ,    t h e Korean         Office         o f US       Homeland          Security

         Investigations                is       providing              cooperation              i n    the

         i n v e s t i g a t i o n o f t h i s case.




                                                      5




                                                                                                      EX-YOO-00084
4.     E X T R A D I T A B L E C R I M E AND R E L E V A N T E V I D E N C E

4.1.     E x t r a d i t a b l e Crime

        YOO Hyuk Kee v i o l a t e d           Article       3 ( 1 ) 1 and 3 ( 1 ) 2 o f t h e A c t

        on      t h e Aggravated         Punishment, E t c . o f S p e c i f i c             Economic

        Crimes            and       Article             355(1)          of         the       Criminal

                                         The d e t a i l s o f h i s c r i m e a r e as f o l l o w s .

4.1.1. H o l d i n g     19.44%       share       of                    Holdings         Co., L t d .

         (hereinafter referred                t o as                    H o l d i n g s ' ) , YOO Hyuk

        Kee      has managed          i t s affiliate           companies          such as T r i g o n

        Korea Co., L t d . ,                      Yeongsang Co., L t d . ,               Dapanda Co.,

        Ltd.,     Onzigoo Co., L t d . , Ahae Co., L t d . ,                                Media Co.,

        Ltd.,                       Co., L t d . , C h o n g h a e j i n        Marine   Co.,      Ltd.,

        Semo Co., L t d . ,                   Co., L t d . ,                     Co., L t d . ,

        Co., L t d . , and S o c u r i Co., L t d . Then, a r o u n d November 28,

        2005, YOO Hyuk Kee r e g i s t e r e d a p r i v a t e company named 'Key

        Solution'          located       at         69-3

        S e o u l , and a c q u i r e d ' b u s i n e s s c o n s u l t i n g    fees'    personally

        in    conspiracy with             t h e CEOs o f a f f i l i a t e         companies        even

        though         he d i d n o t p r o v i d e b u s i n e s s       consulting         t o each

        affiliate         company.

4.1.2. A r o u n d March 2010, a t t h e o f f i c e o f 'Semo' l o c a t e d a t 558-

        10 and 565-3                                    Bupyeong-gu,            I n c h e o n , YOO Hyuk

        Kee     conspired with            CEO     GO    Chang-hwan         o f 'Semo' who was

        k e e p i n g t h e company f u n d s f o r b u s i n e s s p u r p o s e s t o s i g n a

        'Business          Consulting         Service        Contract'            stating     t o the

       effect          that          25, 000, 000 s h o u l d be p a i d            by t h e v i c t i m

       company          every      month,       even      though       the victim            did      not

        require         regular     business        consulting         f o rrisk         management,


                                                    6



                                                                                                  EX-YOO-00085
        e t c . and Key S o l u t i o n managed by YOO                    Hyuk Kee was           neither

        capable o f o f f e r i n g business c o n s u l t i n g service nor d i d i t

        actually         provide       practical         business              consulting.           Around

        that         time,   YOO    Hyuk     Kee                     •    KRW     25,000,000           as        a

        consulting fee into h i s                            Bank a c c o u n t . Moreover,            from

        then      on t o March 2014, YOO                Hyuk Kee t o o k KRW              25,000,000

        every          month,       thereby        embezzling              a      total        of          KRW

        1,225,000,000 f r o m t h e v i c t i m company.

4.1.3. A r o u n d     April     2010,     at      the o f f i c e         of     'Moreal

        located        a t 4-4                                                    Seoul,       YOO     Hyuk

        Kee c o n s p i r e d w i t h CEO YOO Chong Somena o f 'Moreal                           Design'

        who was k e e p i n g t h e company f u n d s f o r b u s i n e s s p u r p o s e s t o

        have      the v i c t i m      company         pay     him       KRW     30, 000,000          as    a

                          consulting       f e e ' , even t h o u g h t h e v i c t i m         company

        did     not      require       regular         business          consulting         for        risk

        management, e t c . and Key S o l u t i o n managed b y YOO                            Hyuk Kee

        was    neither         capable     of offering            business         consulting           nor

        did    i t actually          provide       business          consulting           to     'Moreal

        D e s i g n ' . Moreover, f r o m t h e n on t o December 2013, YOO                            Hyuk

        Kee r e c e i v e d KRW      20,000,000 o r KRW              30,000,000 e v e r y m o n t h

        as a 'business c o n s u l t i n g f e e ' , t h e r e b y e m b e z z l i n g a              total

        o f KRW       990,000,000 f r o m t h e v i c t i m company.

4.1.4. A r o u n d J a n u a r y 2009, a t t h e o f f i c e o f 'Ahae', YOO Hyuk Kee

        c o n s p i r e d w i t h CEO LEE Jae-yeong o f 'Ahae' who was                          keeping

        the    company         funds     for                      purposes         t o draw           up    a

        contract         stating     t o the effect              that      the victim           company

        s h o u l d pay 0.8%~1.6% o f i t s m o n t h l y r e v e n u e t o t h e s u s p e c t

       as     a royalty         payment f o r i t s t r a d e m a r k .           Beforehand,              YOO


                                                   7




                                                                                                     EX-YOO-00086
         Hyuk Kee r e g i s t e r e d       t h e trademark       o f Ahae w h i c h h a d been

         u s e d b y t h e v i c t i m company f o r a b o u t         t e n y e a r s . Then, YOO

         Hyuk        Kee r e c e i v e d KRW       9,499,200,       and from         then     on t o

         December         2013, he t o o k           and embezzled            a   total      o f KRW

         5,346,311,045             under      t h e same      pretext         from   the victim

        company.

4.1.5. A r o u n d J a n u a r y    2009, a t t h e o f f i c e o f 'Onnara               Shopping',

        YOO Hyuk Kee c o n s p i r e d w i t h            CEO BYEON G i - c h u n         of victim

         'Onnara Shopping'               who was k e e p i n g     t h e company          funds f o r

        b u s i n e s s purposes        t o s i g n an                       License Contract'

        for     t h e trademark          o f 'Onnara Shopping'               registered      by t h e

        s u s p e c t , even t h o u g h t h e r e i s no b r a n d v a l u e i n t h e name,

        the     trademark          r e g i s t r a t i o n f e e i s about    KRW 300,000 o n l y

        and     t h e name         i s quite      r e p l a c e a b l e . Then,   YOO     Hyuk Kee

        r e c e i v e d KRW 8,514, 430 f r o m t h e v i c t i m ,           a n d f r o m t h e n on

        to    December 2 0 1 1 , YOO Hyuk Kee r e c e i v e d a n d embezzled a

        t o t a l o f KRW 328,436,704.

4.1.6. A r o u n d     January                 at the office           o f 'Chonhaiji',          YOO

        Hyuk Kee c o n s p i r e d w i t h        CEO BYEON G i - c h u n o f ' C h o n h a i j i '

        who was k e e p i n g t h e company f u n d s f o r b u s i n e s s p u r p o s e s t o

        sign     a contract            stating      t o the effect            that   the victim

        company s h o u l d p a y 1.0%~1.5% o f i t s r e v e n u e               f o r using t h e

        trademark         o f 'Chonhaiji'           registered       by t h e suspect,          even

        though        t h e r e i s no b r a n d v a l u e i n t h e name, t h e t r a d e m a r k

        r e g i s t r a t i o n f e e i s a b o u t KRW 300,000 o n l y a n d t h e name i s

        quite         replaceable.          Then,       YOO     Hyuk     Kee      received       KRW

        18,898,710 f r o m t h e v i c t i m ,          a n d f r o m t h e n on t o June 2010,

        YOO     Hyuk       Kee      received       and embezzled             a    total     o f KRW


                                                    8



                                                                                              EX-YOO-00087
       1,235,426,771.

4.1.7. Around      February      2011,     at the office            of                         YOO

       Hyuk Kee c o n s p i r e d w i t h above BYEON G i - c h u n t o r e c e i v e KRW

       20,000,000 f r o m t h e v i c t i m as an a d v i s o r y f e e even t h o u g h

       he d i d n o t p l a y any s p e c i a l r o l e c o n c e r n i n g t h e management

       of    t h e v i c t i m company, and f r o m t h e n on t o November 2011,

       YOO Hyuk Kee r e c e i v e d m o n t h l y payment o f KRW 20,000,000,

       t h e r e b y e m b e z z l i n g a t o t a l o f KRW 200,000,000.

4.1.8. As s u s p e c t YOO Hyuk Kee needed a s i g n i f i c a n t              sum o f money

       to    exhibit    photographs        t a k e n by h i s f a t h e r     YOO Byung Eyn

       at    Chateau de V e r s a i l l e s ,       he d e c i d e d t o w i t h d r a w company

       f u n d s f r o m C h o n h a i j i . A r o u n d March 2013,      a t the o f f i c e o f

       ' C h o n h a i j i ' , YOO Hyuk Kee c o n s p i r e d w i t h CEO BYEON G i - c h u n

       of     'Chonhaiji'       t o have        KRW      1,656,598,080         paid     by t h e

       victim      to a      company      i n t h e US         named      Ahae    Press I n c .

       r e p r e s e n t e d b y YOO Hyuk Kee as an advance payment f o r h i s

                       photographs        as        i f the victim           had s i g n e d     a

       contract       t o buy h i s photographs               a t a high         price,      even

       t h o u g h h i s p h o t o g r a p h s were n o t p r o v e n t o be p r i c e l e s s as

       they    were     never     p u t up f o r s a l e       i n t h e auction          market

       other     than    among f o l l o w e r s      o f h i s church        and a f f i l i a t e

       companies.       From     them    on t o December            2013, YOO Hyuk Kee

       r e c e i v e d and embezzled      a t o t a l o f KRW 19,862,077,987.



4.2.   Relevant       Evidence

       The     evidence      i s sufficient             t o prosecute         YOO     Hyuk   Kee

       pursuant        t o t h e Korean             criminal       laws     on      charge     of




                                                9



                                                                                          EX-YOO-00088
    violating         t h e A c t on t h e A g g r a v a t e d         Punishment,           Etc.       of

     S p e c i f i c Economic Crimes                                      .

.1. A r o u n d A p r i l    26, 2014, a t t h e Incheon                  DPO, KIM Chun-gyun

    made t h e f o l l o w i n g s t a t e m e n t s t o p r o s e c u t o r KIM Jeong-guk:

     "PARK                           and      KIM         Dong-hwan           established the

    management          structure          of affiliate            companies         f o r t h e YOO

    Byung Eyn f a m i l y based on t h e a d v i c e r e c e i v e d f r o m o u t s i d e .

    YOO Hyuk Kee f a v o r s PARK S e u n g - i l and even                           said     not      to

    interfere         with      him i n private."                "Under t h e o r d e r       o f YOO

    Byung Eyn,          each a f f i l i a t e        company r a i s e s f u n d s u s i n g many

    excuses        and t h e s l u s h        funds       are transferred             t o t h e YOO

    Byung Eyn f a m i l y v i a                           H o l d i n g s Co., L t d . They a l s o

    restructure             t h e corporate             governance         so as        t o better

    obtain       such       funds.       PARK S e u n g - i l      frequently         goes      abroad

    with      YOO      Hyuk        Kee     because          he    i s i n charge             of the

    management              o f funds        i n other           countries.          Every       year,

    affiliate          companies           pay c e r t a i n       percentages           of      their

    r e v e n u e s t o SLPLUS (CEO: YOO Dae Kyoon) f o r c o n s u l t i n g a n d

    the     use o f t r a d e m a r k ;          Moreal          Design       (CEO: YOO         Chong

    Somena) f o r d e s i g n s e r v i c e ; P a r r o t b i l l         ( r e p r e s e n t e d b y YOO

    Byung Eyn) f o r c o n s u l t i n g              and t h e use o f t r a d e m a r k ; a n d

    Key     Solution          (CEO: YOO Hyuk Kee, t h e second                         s o n o f YOO

    Byung       Eyn) f o r c o n s u l t i n g           and t h e u s e o f             trademark.

    Dapanda          also          had     to         pay                 of      i t s revenues

     (approximately            KRW       50,000,000,000),            negatively           affecting

    its    yield     structure."                            H o l d i n g s t a k e s on t h e r o l e

    of    the audit          team a n d c o l l e c t e d t h e f u n d s        from     affiliate

    companies.              PARK     Seung-il           contacted         t h e CEO        of     each


                                                 10




                                                                                                EX-YOO-00089
        affiliate        company         and c o l l e c t e d    money whenever money i s

        needed f o r YOO Byung                          photograph e x h i b i t i o n , e t c . "

4.2.2. A r o u n d A p r i l    25, 2014, a t t h e I n c h e o n          DPO, GO Chang-hwan

        made t h e f o l l o w i n g       statements          t o p r o s e c u t o r LEE J i n - h o :

        "Semo       Group         paid     KRW      250, 000,000          in     2010      and       KRW

        300,000,000 i n 2011, 2012, a n d 2013 t o Key S o l u t i o n                           (CEO:

        YOO Hyuk Kee) as b u s i n e s s c o n s u l t i n g f e e s , upon r e q u e s t o f

        PARK      Seung-il         o f Key       Solution."          " I and PARK          Seung-il

        decided         on       business        consulting            fee     without        having

        estimates        from       o t h e r companies compared and t a k i n g                  into

        account       Key                          level       of expertise,           performance

        records,       reliability,           and t h e need f o r two-way              consulting

        service, etc."

4.2.3. A r o u n d May 1 , 2014, a t t h e I n c h e o n               DPO,    JO Seon-ae        made

        the     following          statements           t o prosecutor          CHOE       won-seok:

        "Even       though         the      Semo                                        statements

        i n d i c a t e t h a t i t s l i a b i l i t y was h i g h e r t h a n e q u i t y and i t s

        o p e r a t i n g p r o f i t was on t h e d e c l i n e ,      t h e company p a i d        KRW

        300,000,000            t o Key S o l u t i o n      every     year    as a      consulting

        s e r v i c e f e e , a d d i n g up t o KRW 1,150,000,000 i n f o u r y e a r s ,

        which      was     excessive.          Moreover,           although       the      company's

        performance          d i d n o t g e t a n y b e t t e r even a f t e r h a v i n g h i g h -

        p r i c e d c o n s u l t i n g s e r v i c e , t h e company d i d n o t r e p l a c e t h e

        consulting firm.             I t was f a r f r o m n o r m a l . "

4.2.4. A c c o r d i n g t o t h e payment r e c o r d s o f Ahae,               Semo Group,          I -

                    Holdings,            Dapanda,                         Media,

       Chonghaejin             Marine,      Onnara        Shopping       and M o r e a l     Design,

       each a f f i l i a t e     company made payments t o YOO Byung Eyn a n d


                                                   1!




                                                                                               EX-YOO-00090
        his     family.

4.2.5. The      statements         by    KIM                            GO     Chang-hwan,           and     JO

        Seon-ae       were        legitimately             made     in       accordance         with       the

        procedures pursuant t o t h e C r i m i n a l                        Procedure        Act    of the

        Republic       o f Korea,         and     documented             and     maintained at              the

        Incheon       DPO    i n charge         of the i n v e s t i g a t i o n of t h i s            case.

        The     evidence       including          financial transaction                       records        of

        the     payment        statements            of      Ahae,           Semo     Group,

        Holdings,        Dapanda,                          Media,       Chonhaiji,            Chonghaejin

        Marine,         Onnara          Shopping,            and         Moreal             Design         were

        legitimately           gathered         i n accordance                with     the     procedures

        p u r s u a n t t o t h e C r i m i n a l Procedure A c t o f t h e R e p u b l i c o f

        Korea and        kept i n f i l e s       together with the                    above-mentioned




5 .    A P P L I C A B L E LAW O F        KOREA

5.1.     The    applicable         laws      o f Korea f o r t h e c r i m e c o m m i t t e d               by

         YOO     Hyuk       Kee     violating              the     Act         on     the      Aggravated

         Punishment,              Etc.          of         Specific                 Economic          Crimes

            (embezzlement)        a r e as     follows.

5.1.1. Embezzlement

        Article      355(1) of the                               Act

        A    person     who,      having the              custody       of     another's        property,

        embezzles o r r e f u s e s t o r e t u r n               it,        s h a l l be    punished        by

        i m p r i s o n m e n t f o r n o t more t h a n f i v e y e a r s o r by a f i n e n o t

        e x c e e d i n g f i f t e e n m i l l i o n won.

5.1.2. V i o l a t i o n o f t h e A c t on t h e A g g r a v a t e d           Punishment,          Etc. of

        S p e c i f i c Economic Crimes              (Embezzlement)


                                                     12




                                                                                                      EX-YOO-00091
         Article        3(1)1           and    3(1)2         of     the   Act     on        the      Aggravated

         Punishment, E t c . of S p e c i f i c Economic                         Crimes

         Any p e r s o n who            commits c r i m e s as p r e s c r i b e d i n A r t i c l e              347

           (fraud),         350        (extortion),           351     (limited          to        the   habitual

         crime        as        prescribed           in      Articles           347         and     350),         355

                                         breach      of       trust)        or        356         (occupational

         embezzlement,                  occupational               breach        of     trust)           of       the

         Criminal Act, s h a l l ,               i f t h e v a l u e o f t h e goods o r                  profits

         on p r o p e r t y       w h i c h he    g a i n s o r has         another person               gain i s

         f i v e h u n d r e d m i l l i o n won       o r more, be p u n i s h e d               additionally

         as    follows:

         1. I f t h e amount o f p r o f i t                 i s f i v e b i l l i o n won         o r more, he

              shall        be    punished by           imprisonment              for lifetime             or not

              less than f i v e years;

         2. I f t h e amount o f p r o f i t                  i s not less than f i v e                   hundred

              m i l l i o n won        b u t l e s s t h a n f i v e b i l l i o n won,            he s h a l l    be

              p u n i s h e d by        imprisonment              for a definite             term of          three

              o r more

5.1.3. A      person            who     commits       embezzlement,               i f the           amount         of

        damages        is        five      hundred        million         won     or        more,       shall      be

         subject       t o a g g r a v a t e d punishment                 pursuant           t o the Act           on

        the      Aggravated               Punishment,              Etc.     of        Specific          Economic



5.1.4. S t a t u t e o f L i m i t a t i o n s

        Under A r t i c l e 2 4 9 ( 1 ) o f t h e Korean C r i m i n a l P r o c e d u r e A c t ,

        the     statute of limitations                       f o r crimes subject t o                    lifetime

        imprisonment                  is fifteen       (15) y e a r s . A c c o r d i n g t o             Article

        253(3)        of        the      Criminal         Procedure          Act,       the        statute         of


                                                        13




                                                                                                           EX-YOO-00092
limitations          s h a l l be suspended d u r i n g t h e p e r i o d f o r w h i c h

the      offender stays             abroad     f o r t h e purpose         of   avoiding

c r i m i n a l punishment.         Therefore, the s t a t u t e o f l i m i t a t i o n s

f o r KIM            Bae has n o t e x p i r e d y e t .



A r t i c l e 249(1) o f t h e C r i m i n a l Procedure A c t

C D The s t a t u t e o f l i m i t a t i o n s    shall    e x p i r e upon t h e l a p s e

o f t h e f o l l o w i n g terms:

1. T w e n t y - f i v e    years     f o r crimes         punishable       with     death

      penalty;

2. F i f t e e n   years      f o r crimes        punishable w i t h       imprisonment

      w i t h o u t p r i s o n l a b o r f o r l i f e o r imprisonment f o r l i f e ;

3. Ten y e a r s       f o r crimes       punishable w i t h         imprisonment        or

      i m p r i s o n m e n t w i t h o u t p r i s o n l a b o r f o r a maximum t e r m o f

      ten    y e a r s o r more;

4. Seven y e a r s f o r c r i m e s p u n i s h a b l e w i t h        imprisonment o r

      i m p r i s o n m e n t w i t h o u t p r i s o n l a b o r f o r a maximum t e r m o f

      l e s s t h a n t e n y e a r s ; and

5. F i v e y e a r s       f o r crimes punishable w i t h           imprisonment        or

      i m p r i s o n m e n t w i t h o u t p r i s o n l a b o r f o r a maximum t e r m o f

      less    than     five    years, o r suspension               of

      for    a maximum t e r m         o f not less         than    t e n years,      or a




Article       253 (3) o f t h e C r i m i n a l P r o c e d u r e A c t

The     l i m i t a t i o n p e r i o d s h a l l be suspended d u r i n g t h e p e r i o d ,

for     which      an o f f e n d e r s t a y s    abroad     f o r t h e purpose        of

escaping c r i m i n a l       punishment.


                                          14



                                                                                    EX-YOO-00093
5.2.   The                             laws a r e c u r r e n t l y     i n effect      i n Korea

       and w e r e a l s o e f f e c t i v e between J a n u a r y        2008 and March 3 1 ,

       2014    when YOO Hyuk Kee a l l e g e d l y v i o l a t e d t h e A c t on t h e

       Aggravated         Punishment,         Etc. o f Specific               Economic         Crimes




6. A r r e s t Warrant
6.1.   As s e t f o r t h above, an a r r e s t w a r r a n t has been i s s u e d f o r

       YOO    Hyuk Kee f o r v i o l a t i o n         o f t h e A c t on t h e A g g r a v a t e d

       P u n i s h m e n t , E t c . o f S p e c i f i c Economic       Crimes.

6.2.   I n c a s e s where i t i s                          t o p r o s e c u t e a s u s p e c t on

       the    r u n as i t i s i n t h i s         case,     the prosecution shall                  be

       suspended        as a m i d - s t e p ,     and t h e p r o s e c u t o r     temporarily

       closes      the investigation              and seeks t o have a w a r r a n t o f

       arrest       or detention            f o r t h e suspect.              With   the arrest

       w a r r a n t i s s u e d , t h e p r o s e c u t o r l o c a t e s t h e whereabouts       of

       the    s u s p e c t and p u t s h i m on t h e w a n t e d l i s t        so as t o make

       the    arrest.       T h e r e f o r e , when t h e p r o s e c u t i o n i s suspended

       due    t o t h e s u s p e c t ' s unknown w h e r e a b o u t s       as i n t h i s    case,

       neither       prosecution t o the court                     nor t r i a l       procedures

       proceeds        so t h a t    t h e r e a r e no documents               related        tothe

       i n d i c t m e n t a v a i l a b l e i n t h e case r e c o r d s .

6.3.   Under t h e C r i m i n a l Procedure A c t o f t h e R e p u b l i c o f Korea,

       the    p r o s e c u t o r can r e q u e s t a r e l e v a n t     district        judge t o

       issue     an a r r e s t     warrant t o detain            a suspect          i f there i s

       sufficient          evidence        found      during       the investigation                to

       b e l i e v e t h a t t h e suspect committed              t h e crime; t h e suspect

       refuses       to yield       to a                           summons t o a p p e a r ;        or




                                                                                               EX-YOO-00094
       the suspect         i s l i k e l y t o r e f u s e such summons.

6.4.   The j u d g e     will     issue       an a r r e s t    warrant         only   when i t       is

       determined         that     t h e request           provides       reasonable           grounds

       for     an a r r e s t     (Articles          2 0 1 and 201-2 o f t h e                  Criminal

       Procedure        Act) . For t h i s          reason,      the fact         that    an a r r e s t

       warrant      has been i s s u e d           reflects       that     t h e judge         i s also

       convinced         there     a r e reasonable             grounds         t o believe         that

       the     suspect          committed          t h e crime       as    described           in    the

       arrest

6.5.   On May 8, 2014, Judge                       PARK     Seong-yong          o f t h e Incheon

       District        Court     issued       an a r r e s t   warrant       f o r YOO Hyuk Kee

       upon my r e q u e s t .      The a r r e s t      warrant,        which w i l l     be v a l i d

       until     March 30, 2029, i s a j u d i c i a l                 document t h a t         grants

       t h e r i g h t t o a r r e s t YOO Hyuk Kee on o r p r i o r t o March 30,

       2029 f o r v i o l a t i n g     t h e A c t on t h e A g g r a v a t e d         Punishment,

       Etc.     o f Specific          Economic Crimes.              Judge       PARK Seong-yong

       o f the Incheon D i s t r i c t Court                has a u t h o r i t y t o i s s u e     such

       arrest      warrant       u n d e r t h e K o r e a n law.        The o r i g i n a l    arrest

       warrant       i s kept       on t h e i n v e s t i g a t i o n     file    of this          case

       for     the relevant             criminal         procedures        i n Korea.           I have

       reviewed        the o r i g i n a l    i n p e r s o n and c o n f i r m t h a t Annex 2

       i s a g e n u i n e a n d e x a c t copy o f t h e a r r e s t           warrant.

7 .    I hereby        certify       that         the                           a r e a l l true to

       my                           I        am     submitting           this      statement         of

        confirmation, being well-aware that                           I may b e p u n i s h e d      for

       falsely       producing          official         documents p u r s u a n t       to A r t i c l e

        227    of the                    Act o f K o r e a .




                                                    16




                                                                                                EX-YOO-00095
                                    May     14, 2014


                                                      R e s p e c t f u l l y s u b m i t t e d by

                                                     P r o s e c u t o r JEONG Soon S h i n

                                        Incheon    D i s t r i c t Prosecutors'         Office


Annex:


   1. A g e n u i n e   and e x a c t copy o f YOO Hyuk Kee's              photograph


   2. A g e n u i n e   and e x a c t    copy o f t h e a r r e s t                    for     YOO

         Hyuk Kee




                                              17




                                                                                          EX-YOO-00096
EX-YOO-00097
                                    Warrant nf

                                                                                  Incheon District Court
                                                               Violation of the Act on the Aggravated
                                                 Criminal
      Warrant No.         2014-7383              Offense
                                                               Punishment Etc. of Specific Economic
                                                               Crimes (Embezzlement)

                             Name          YOO Hyuk Kee           Occupation     Others

                           Resident
        Suspect                                                   Nationality    Korean
                         Registration #

                            Address


Prosecutor              JEONG Soon Shin             Date of Application     2014. 5. 8.   20:28

Defense Attorney                                    Date of Expiry          2029. 3. 30

                                                                            Incheon District Prosecutors'
Facts of Crime          See Enclosure               Place of
                                                                            Office
Place of Detention      Incheon Detention Center



       The suspect failed to attend in                  As there is sufficient reason to believe that the
       accordance with the summons served on         defendant has committed the offense(s) set out in
       him/her without a plausible reason.           the attachment and there is ground for his/her arrest,
                                                     the defendant shall be arrested and brought to court.
                                                     I f this warrant is not enforced on or before the date
  |    The suspect may fail to attend in
                                                     of expiry, it shall no longer be enforceable and the
       accordance with the summons served on
                                                     warrant shall be returned.
       him/her, without a plausible reason.


       The suspect has no fixed address                                      2014.5.8.
      (for crimes resulting in a    not
      exceeding K R W 500,000, detention, or a
      minor                                                    Judge   PARK Seong-yong


Date of Arrest                                      Place of Arrest

Date of Custody                                     Place of Custody

Date of Detention                                   Place of Detention

Reasons for
Failed Execution
Office/Title of                                     Signature of
Person in Charge                                    Person in Charge




                                                                                              EX-YOO-00098
                                   Facts of Crime


1. Information on the Suspect
   Suspect YOO Hyuk Kee is the son of YOO Byung Eyn who is leading the Evangelical

   Baptist Church.   Holding 19.44% share of             Holdings Co., Ltd. (hereinafter

   referred to as         Holdings'), YOO Hyuk Kee has managed its affiliate companies

   such as Trigon Korea Co., Ltd., Gookje Yeongsang Co., Ltd., Dapanda Co., Ltd.,

   Onzigoo Co., Ltd., Ahae Co., Ltd., Moonjin Media Co., Ltd., Chonhaiji Co., Ltd.,

   Chonghaejin Marine Co., Ltd., Semo Co., Ltd.,          Co., Ltd., Saemoori Co., Ltd.,

   Hojin Co., Ltd., and Socuri Co., Ltd. Then, around November 28, 2005, YOO Hyuk

   Kee registered a private company named 'Key Solution' located at    69-3 Cheongdam-

   dong, Gangnam-gu, Seoul, and then provided business consulting to each affiliate

   company so as to acquire 'business consulting fees' personally in conspiracy with the

   CEOs of affiliate companies.




2. Facts of Crime
A. Violation of the Act on the Aggravated Punishment Etc. of Specific Economic Crimes
   (Embezzlement) against victim Semo Co., Ltd. ('Semo')

   Around March 2010, at the office of 'Semo' located at 558-10 and 565-3

   Bupyeong-gu, Incheon, suspect YOO Hyuk Kee conspired with CEO GO Chang-hwan

              who was keeping the company funds for business purposes to sign a 'Business

   Consulting Service Contract' stating to the effect that KRW 25,000,000 should be paid

   by the victim company every month, even though the victim did not require regular

   business consulting for risk management, etc. and Key Solution managed by YOO Hyuk

   Kee was neither capable of offering business consulting service nor did it actually

   provide practical business consulting.   Around that time, YOO Hyuk Kee received




                                                                               EX-YOO-00099
     KRW                   as a consulting fee into his Woori Bank account.                   from

                      1.    1A               . .                                 .1     ...     •
                                 1                   IVIVVV


     the attached Accounts of Crime (1), thereby embezzling a total of KRW 1,225,000,000

     from the victim company.




B.   Violation     the Act on the Aggravated Punishment Etc. of Specific Economic Crimes
     (Embezzlement) against victim Moreal Design Inc. ('Moreal Design')

     Around April 2010, at the office o f 'Moreal Design' located at 4-4 Samsung-dong,

                    Seoul, suspect YOO Hyuk Kee conspired with CEO YOO Chong Somena

     of 'Moreal Design' who was keeping the company funds for business purposes to have

     the victim company pay him KRW 30,000,000 as a 'business consulting fee', even

     though the victim company did not require regular business consulting for risk

     management, etc. and Key Solution managed by YOO Hyuk Kee was neither capable of

     offering business consulting nor did it actually provide business consulting to 'Moreal

     Design'.    Moreover, from then on to December 2013, YOO Hyuk Kee received KRW

     20,000,000 or KRW 30,000,000 every month as a 'business consulting fee' as listed in

     the attached Accounts of Crime (2), thereby embezzling a total o f KRW 990,000,000

     from the victim company.




C . Violation of the Act on the Aggravated Punishment Etc. of Specific Economic Crimes
     (Embezzlement) against victim Ahae Co., Ltd. ('Ahae')

     Around January 2009, at the office of 'Ahae', suspect YOO Hyuk Kee conspired with

     CEO LEE Jae-yeong of 'Ahae' who was keeping the company funds for business

     purposes to draw up a contract stating to the effect that the victim company should pay

                  of its monthly revenue to the suspect as a royalty payment for its trademark.

     Beforehand, YOO Hyuk Kee registered the trademark of Ahae which had been used by




                                                                                      EX-YOO-00100
     the victim company for about ten years.                   Then, YOO Hyuk Kee received KRW

                                  —     _       1. . . .   1     1. . . . . 1   .1 .   1   t   1        .   ,    1    r     7
                                                                                                   a.


                    under the same pretext from the victim company as listed in the attached

     Accounts of Crime (3).




D.   Occupational embezzlement against victim Onnara Shopping Co., Ltd. ('Onnara
     Shopping')

     Around January 2009, at the office o f 'Onnara Shopping', suspect YOO Hyuk Kee

     conspired with CEO BYEON Gi-chun of victim 'Onnara Shopping' who was keeping the

     company funds for business purposes to sign an 'Exclusive License Contract' for the

     trademark of 'Onnara Shopping' registered by the suspect, even though there is no brand

     value in the name, the trademark registration fee is about KRW 300,000 only and the

     name is quite replaceable.        Then, YOO Hyuk Kee received KRW                                               from the

     victim, and from then on to December                  YOO Hyuk Kee received and embezzled a

     total o f KRW 328,436,704 as listed in the attached Accounts of Crime (4).



E.   Violation of the Act on the Aggravated Punishment Etc. of Specific Economic Crimes
     (Embezzlement) against victim Chonhaiji Co., Ltd. ('Chonhaiji')
(1) Embezzlement of Trademark Royalties

     Around January 2008, at the office of 'Chonhaiji', suspect YOO Hyuk Kee conspired

     with CEO BYEON Gi-chun of 'Chonhaiji' who was keeping the company funds for

     business purposes to sign a contract stating to the effect that the victim company should

     pay 1.0%~1.5% of its revenue for                 the trademark of 'Chonhaiji' registered by the

     suspect, even though there is no brand value in the name, the trademark registration fee

     is about KRW 300,000 only and the name is quite replaceable. Then, YOO Hyuk Kee

     received KRW                     from the victim, and from then on to June 2010, YOO Hyuk




                                                                                                                EX-YOO-00101
   Kee received and embezzled a total of KRW 1,235,426,771 as listed in the attached

    A




(2) Embezzlement of Advisory Fees

   Around February          at the office of            suspect YOO Hyuk Kee conspired

   with above BYEON Gi-chun to receive KRW 20,000,000 from the victim as an advisory

   fee even though he did not play any special role concerning the management of the

   victim company, and from then on to November          YOO Hyuk Kee received monthly

   payment of KRW 20,000,000, thereby embezzling a total of KRW 200,000,000 as listed

   in the attached Accounts of Crime (6).




(3) Embezzlement of Advance Payments for Photographs

   As suspect YOO Hyuk Kee needed a significant sum of money to exhibit photographs

   taken by his father YOO Byung Eyn at Chateau de Versailles, he decided to withdraw

   company funds from Chonhaiji Co., Ltd.

   Around March 2013, at the office of 'Chonhaiji', YOO Hyuk Kee conspired with CEO

   B Y E O N Gi-chun of 'Chonhaiji' to have KRW 1,656,598,080 paid by the victim to a

   company in the US named Ahae Press Inc. represented by YOO Hyuk Kee as an advance

   payment for his father's photographs as i f the victim had signed a contract to buy his

   photographs at a high price, even though his photographs were not proven to be priceless

   as they were never put up for sale in the auction market other than among followers of

   his church and affiliate companies.   From them on to December         YOO Hyuk Kee

             and embezzled a total of KRW                       as listed in the attached

   Accounts of Crime (7).




                                                                                EX-YOO-00102
                                   ACCOUNTS OF C R I M E (1)
                                                                  AMOUNT O F
NO.     DATE        PAYER          CEO          RECIPIENT       EMBEZZLEMENT             DETAILS           REMARKS
                                                                 (Excluding VAT)
                   Semo Co..                                                         Business Consulting
                               G O Chang-hwan   Key Solution           25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co..                                                         Business Consulting
 2                             G O Chang-hwan   Key Solution           25,000,000
                      Ltd.                                                               Service Fee

                   Semo Co..                                                         Business Consulting
 3                             G O Chang-hwan   Key Solution           25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co..                                                         Business Consulting
 4    2010-06-30               G O Chang-hwan   Key Solution           25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
 5                             G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
 6    2010-08-31               G O Chang-hwan   Key Solution           25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
 7    2010-09-30               G O Chang-hwan   Key Solution           25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
 8                             G O Chang-hwan   Key Solution           25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
 9    2010-11-30               G O Chang-hwan   Key Solution           25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
10    2010-12-31               G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
11                             G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
12    2011-02-28               G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
13                             G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
14                             G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
15    2011-05-31               G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
                               G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
17                             G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
 18                            G O Chang-hwan   Key                     25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
19                             G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

20    2011-10-31               G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
      2011-11-30               G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
22                             G O Chang-hwan   Key Solution-           25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
23    2012-01-31               G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee

                   Semo Co.,                                                         Business Consulting
24                             G O Chang-hwan   Key Solution            25,000,000
                     Ltd.                                                                Service Fee




                                                                                                       EX-YOO-00103
                        Co..                                               Business Consulting
                     Ltd.                                                      Service Fee

26   2012-04-30                GO              Key Solution
                     Ltd.                                                     Service

                  Semo Co..                                                Business Consulting
27                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                        Co..                                               Business Consulting
28                             GO Chang-hwan   Key Solution
                     Ltd.                                                      Service Fee

                  Semo Co..                                                Business Consulting
29                             GO Chang-hwan   Key Solution   25,000.000
                    Ltd.                                                       Service Fee

                  Semo Co..                                                Business Consulting
30                             GO Chang-hwan   Key Solution   25,000,000
                     Ltd.                                                      Service Fee

                  Semo Co.,                                                Business Consulting
31   2012-09-30                GO Chang-hwan   Key            25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
32   2012-10-31                GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
33                             GO Chang-hwan   Key Solution
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
34                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
35   2013-01-31                GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
36   2013-02-28                GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
37                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
38   2013-04-30                GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
39   2013-05-31                GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
40                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
41                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
42                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
43                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
44   2013-01-31                GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
45                             GO Chang-hwan   Key Solution   25,000,000
                     Ltd.                                                      Service Fee

                  Semo Co.,                                                Business Consulting
46   2013-12-31                GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co..                                                Business Consulting
47                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co.,                                                Business Consulting
48                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee

                  Semo Co..                                                Business Consulting
49                             GO Chang-hwan   Key Solution   25,000,000
                    Ltd.                                                       Service Fee


                  Total                               KRW




                                                                                            EX-YOO-00104
                               ACCOUNTS O F CRTMF (2)

NO.   DATE       PAYER           CEO       RECIPIENT      EMBEZZLEMENT            DETAILS             REMARKS
                                                           (Excluding VAT)
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
                                           Key Solution          30,000,000
      04-30       Inc.        HA Myeong-                                          Service Fee
                                  hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
2                                          Key Solution          30,000,000
                  Inc.        HA Myeong-                                          Service Fee
                                  hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
3                                          Key Solution          30,000,000
      06-30       Inc.        HA Myeong-                                          Service Fee
                                 hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
4                                          Key Solution          30,000,000
                              HA Myeong-                                          Service Fee
                                 hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
5                                          Key                   30,000,000
                  Inc.        HA Myeong-                                          Service Fee

                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
6                                          Key Solution          30,000,000
      09-30       Inc.        HA Myeong-                                          Service Fee

                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
7                                          Key Solution          30,000,000
      10-30       Inc.        HA Myeong-                                          Service Fee
                                 hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
8                                          Key Solution          30,000,000
                  Inc.        HA Myeong-                                          Service Fee
                                 hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
9                                          Key Solution          30,000,000
                  Inc.        HA Myeong-                                          Service Fee
                                 hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
10                                         Key Solution          20,000,000
      01-31                   HA Myeong-                                          Service Fee

                              YOO Chong
      2011-   Moreal Design     Somena                                        Business Consulting
11                                         Key Solution          20,000,000
      02-28                   HA Myeong-                                          Service Fee
                                 hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
12                                         Key Solution          20,000,000
                              HA Myeong-                                          Service Fee
                                  hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
13                                         Key Solution          20,000,000
      04-30       Inc.        HA Myeong-                                          Service Fee
                                  hwa
                              YOO Chong
              Moreal Design     Somena                                        Business Consulting
                                           Key Solution          20,000,000
                              HA Myeong-                                          Service Fee
                                 hwa
                              YOO Chong
      2011-   Moreal Design     Somena                                        Business Consulting
15                                         Key Solution          20,000,000
      06-30                   HA Myeong-                                          Service Fee
                                 hwa
                              YOO Chong
          -   Moreal Design     Somena                                        Business Consulting
                                           Key Solution          20,000,000
                  Inc.        HA Myeong-                                          Service Fee

                              YOO Chong
      2011-   Moreal Design                                                   Business Consulting
                                Somena     Key Solution          20,000,000
                  Inc.                                                            Service Fee
                              HA Myeong-




                                                                                                    EX-YOO-00105
                                 YOO Chong
         2011-   Moreal Design     Somena                                          Business Consulting
 18                                                                        000
         09-30       Inc.        HA Myeong-                                           Service Fee
                                     hwa
                                 YOO Chong
                 Moreal Design     Somena                                          Business Consulting
 19                                                                   OOO
                     Inc.        HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
         2011-   Moreal Design     Somena                            OOO OOO       Business Consulting
20                                            Key Solution
                                 HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
9    1           Moreal Design     Somena                            OOO OOO       Business Consulting
                                              Key Solution
                     Inc.        HA Myeong-                                            Service Fee

                                 YOO Chong
         2012-   Moreal Design     Somena                            OOO OOO       Business Consulting
22                                            Key Solution
                     Inc.        HA Myeong-                                            Service Fee

                                 YOO Chong
                 Moreal Design     Somena                            AAA           Business Consulting
                                              Key Solution   20,000,000
         02-29                   HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
         2012-   Moreal Design     Somena                                          Business Consulting
                     Inc.                     Key Solution
                                 HA Myeong-                  20,000,000
                                                                                       Service Fee
                                     hwa
                                 YOO Chong
         2012-   Moreal Design     Somena                                          Business Consulting
Z                                             Key Solution       A   A A A A A A

         04-30                   HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
         2012-   Moreal Design     Somena                                          Business Consulting
ZO                                            Key Solution           A A A A A A

                     Inc.        HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
                 Moreal Design     Somena                                          Business Consulting
z9 7/                                         Key Solution   AA AAA AAA
         06-30       Inc.        HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
                 Moreal Design     Somena                    A             AAA     Business Consulting
                                              Key Solution
                                 HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
                 Moreal            Somena                    A       AAA AAA       Business Consulting
29                                            Key Solution
                     Inc.        HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
                 Moreal Design     Somena                    AA AAA AAA            Business Consulting
90                                            Key Solution
         09-30       Inc.        HA Myeong-                                            Service Fee

                                 YOO Chong
                 Moreal Design     Somena                    A       AAA AAA
                                                                                   Business Consulting
31                                            rvcy
                     Inc.        HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
         2012-   Moreal Design     Somena                                          Business Consulting
32                                            Key Solution   20,000,000
                     Inc.        HA Myeong-                                            Service Fee
                                     hwa
                                 YOO Chong
         2012-   Moreal Design     Somena                                          Business Consulting
33                                            Key Solution   20,000,000
                     Inc.        HA Myeong-                                            Service Fee

                                 YOO Chong
                 Moreal Design     Somena                                          Business Consulting
34                                            Key Solution   20.000,000
         01-31                   HA Mycong-                                            Service




                                                                                                         EX-YOO-00106
                             YOO Chong
                                                                              nnn
     02-28                   HA Myeong-                                                 Service Fee

                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
36                                          pv                            nnn onn
                             HA Myeong-                                                 Service Fee

                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
37                                               Solution                 noo ooo
     04-30       Inc.        HA Myeong-                                                 Service Fee

                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
38                                               Solution            70
                 Inc.        HA Myeong-                                                 Service Fee
                                 hwa
                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
39
     06-30       Inc.        HA Myeong-                                                 Service Fee

                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
40                                                                        AAA AAA
     07-31       Inc.        HA Myeong-                                                 Service Fee

                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
41                                        Key Solution                    AAA AAA
     08-31       Inc.        HA Myeong-                                                 Service Fee

                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
42                                        Key Solution               A A AAA AAA
     09-30                   HA Myeong-                                                 Service Fee
                                 hwa
                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
43                                        Key Solution               A    AAA AAA
                             HA Myeong-                                                 Service Fee
                                 hwa
                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
44                                        Key Solution
                             HA Myeong-                                                 Service Fee
                                 hwa
                             YOO Chong
     2013-   Moreal Design     Somena                                               Business Consulting
45                                        Key Solution              20,000,000
                             HA Myeong-                                                 Service Fee
                                hwa

                Total                                       990,000,000




                                                                                                          EX-YOO-00107
                                     ACCOUNTS OF C R I M E (3)
NO.    DATE         PAYER            CEO        RECIPIENT      EMBEZZLEMENT                              REMARKS
                                                                (Excluding VAT)
                                  LEE Seong-
      2009-01-                      hwan
 1                    Co., Ltd.                 Key Solution           9,499,200    Trademark royalty
         30                        LEE Jae-
                                    yeong
                                  LEE Seong-
      2009-02-
 2                    Co.. Ltd.                 Key Solution                        Trademark royally
         27                        LEE
                                    yeong
                                  LEE
      2009-03-                      hvvan
 3                         Ltd.                 Key Solution          52,638,400    Trademark royalty
         31
                                    yeong
                                  LEE Seong-
      2009-04-
 4               Ahae Co., Ltd.                 Key Solution          62,902,300    Trademark royalty
         30                        LEE Jae-
                                    yeong
                                  LEE Seong-
 5    2009-05-
                 Ahae Co., Ltd.                 Key Solution          49 325 900    Trademark royalty
         30                        LEE Jae-
                                    yeong
                                  LEE Seong-
      2009-06-
 6               Ahae Co., Ltd.                 Key Solution          59,522,800    Trademark royalty
         30                         LEE Jae-
                                     yeong
                                  LEE Gang-se
      2009-07-
 7               Ahae Co., Ltd.    LEE          Key Solution          65,986,900    Trademark royalty
         31
                                     yeong
                                  LEE Gang-se
      2009-08-
 8               Ahae Co., Ltd.    LEE Jae-     Key Solution                        Trademark royalty
         31
                                     yeong
                                  LEE Gang-se
      2009-09-
9                Ahae Co., Ltd.     LEE         Key Solution           85,358,950   Trademark royalty
         30
                                     yeong
                                  LEE Gang-se
10               Ahae Co., Ltd.     LEE Jae-    Key Solution                        Trademark royalty
         30
                                     yeong
                                  LEE Gang-se
11               Ahae Co., Ltd.    LEE          Key Solution           75,699,660   Trademark royalty
         30
                                     yeong
                                  LEE Gang-se
12               Ahae Co., Ltd.     LEE Jae-    Key Solution          65,440,520    Trademark royalty
         31
                                     yeong
                                  LEE Gang-se
      2010-01-
13               Ahae Co., Ltd.     LEE Jae-    Key Solution           20,057,030   Trademark royalty
         30
                                     yeong
                                  LEE Gang-se
14               Ahae Co., Ltd.     LEE Jae-    Key Solution           34,552,840   Trademark royalty
         27
                                     yeong
                                  LEE Gang-se
      2010-03-
15               Ahae Co., Ltd.     LEE Jae-    Key Solution           98,678,620   Trademark royalty
                                     yeong
                                  LEE Gang-se
16               Ahae Co., Ltd.     LEE Jae-    Key Solution                        Trademark royalty
         30
                                     yeong
                                      Gang-se
17               Ahae Co., Ltd.     LEE Jae-    Key Solution          108,965,880   Trademark royalty
         31
                                     yeong
                                  LEE Gang-se
18               Ahae Co., Ltd.     LEE Jae-    Key Solution                        Trademark royalty
         30
                                     yeong
                                  LEE Gang-se
19               Ahae Co., Ltd.     LEE Jae-    Key Solution           91,733,660   Trademark royalty
         30
                                     yeong
                                  LEE Gang-se
20               Ahae Co., Ltd.     LEE         Key Solution           57,267,790   Trademark royalty
         31
                                     yeong




                                                                                                        EX-YOO-00108
                                 LEE Gang-se
                                                                      /   A
                                                   Solution
        30                         yeong
     2010-10-
22              Ahae Co.. Ltd.     LEE Jae-    Key Solution   88.509.320      Trademark royalty
        29
                                    yeong
                                 LEE Gang-se
23              Ahae Co.. Ltd.     LEE Jae-    Key Solution                   Trademark royalty
        30
                                    yeong
                                 LEE Gang-se
     2010-12-
24              Ahae Co.. Ltd.     LEE Jae-    Key Solution   67.265.320      Trademark royalty
                                    yeong
                                 LEE Gang-se
25              Ahae Co., Ltd.     LEE Jae-    Key Solution   28.770.020      Trademark royalty
                                    yeong
                                 LEE Gang-se
26              Ahae Co., Ltd.     LEE Jae-    Key Solution                   Trademark royalty
                                    yeong
                                 LEE Gang-se
27              Ahae Co., Ltd.     LEE Jae-    Key Solution                   Trademark royalty
        J7 11
                                    yeong
                                 LEE Gang-se
28              Ahae Co., Ltd.     LEE Jae-    Key Solution                   Trademark royalty
                                    yeong
                                 LEE Gang-se
29              Ahae Co., Ltd.     LEE Jae-    Key Solution                   Trademark royalty
                                    yeong
                                 LEE Gang-se
30              Ahae Co., Ltd.     LEE Jae-    Key Solution                   Trademark royalty
                                    yeong
                                 LEE Gang-se
31      70
                Ahae Co., Ltd.    LEE          Key Solution   97,473,630      Trademark royalty
        zy                          yeong
                                 LEE Gang-se
32              Ahae Co., Ltd.     LEE Jae-    Key Solution   95,052,150      Trademark royalty
        J 1I
                                    yeong
                                 LEE Gang-se
33              Ahae Co., Ltd.     LEE Jae-    Key Solution                   Trademark royalty
                                    yeong
                                 LEE Gang-se
34              Ahae Co., Ltd.     LEE Jae-    Key Solution                   Trademark royalty
       J7 11
                                    yeong
                                 LEE Gang-se
     2011-11-
35              Ahae Co., Ltd.     LEE Jae-    Key Solution                   Trademark royalty
       JU
                                    yeong
                                 LEE Gang-se
36              Ahae Co., Ltd.     LEE Jae-    Key Solution   105,125,510     Trademark royalty
        30
                                    yeong
                                 LEE Gang-se
     2012-01-
37                   Co., Ltd.     LEE Jae-    Key Solution   32,865,670      Trademark royalty
                                    yeong
                                 LEE Gang-se
38              Ahae Co., Ltd.     LEE         Key Solution   54,586,090      Trademark royalty
        29
                                    yeong
                                 LEE Gang-se
39              Ahae Co., Ltd.     LEE         Key Solution   99,416,630      Trademark royalty
       31
                                    yeong
                                 LEE Gang-se
     2012-04-
40                   Co., Ltd.     LEE         Key Solution                   Trademark royalty
        30
                                    yeong
                                   LEE Jae-
     2012-05-                       yeong
                Ahae Co., Ltd.                 Key Solution                   Trademark royalty
        31                        HWANG


                                   yeong
42              Ahae Co., Ltd.                 Key Solution                   Trademark royalty
       30                         HWANG
                                   Won-ju
                                  LEE Jae-
                                   yeong
43              Ahae Co., Ltd.                 Key Solution    88,316,150     Trademark royalty
       31                         HWANG
                                   Won-ju




                                                                                                  EX-YOO-00109
 44                Ahae Co. Ltd."                                                                Trademark royalty
                                          HWANG                            / 1


                                         LEE Jae-
       2012-09-                           yeong
 45                Ahae Co., Ltd.                                           no
                                                                                                 Trademark royalty
          30                             HWANG
                                          Won-ju
                                         LEE Jae-
                                          yeong
 46                Ahae Co., Ltd.                    K                 1 11 1    1 I
                                                                                                 Trademark royalty
                                         HWANG
                                          Won-ju
                                         LEE Jae-
 47                                       yeong
                   Ahae Co. Ltd.                                                            /U   Trademark royalty
         30                              HWANG

                                         LEE
48    2012-12-                             yeong
                   Ahae Co. Ltd.                    Key Solution        (.1                A     Trademark royalty
         31                              HWANG
                                          Won-ju
                                         LEE Jae-
      2013-01-                            yeong
49                                T                 Key Solution                       A
                                                                                                 Trademark royalty
         31                              HWANG                          29,444,940
                                          Won-ju
                                         LEE Jae-
      2013-02-                            yeong
50                 A         Cn   T tH              Key                96,207,690                Trademark royalty
         28                              HWANG
                                          Won-ju
                                         LEE Jae-
51                     hap   Cn   ?
                                          yeong                    I              C
         31                                         Key Solution                                 Trademark royalty
                                         HWANG
                                          Won-ju
                                         LEE Jae-
52                A h a p Cn      \
                                          yeong
         30                                         Key Solution                                 Trademark royalty
                                         HWANG
                                          Won-ju
                                         LEE Jae-
      2013-05-                            yeong                             A
53                Ahae Co, Ltd                      Key Solution   1    A
                                                                                                 Trademark royalty
         31                              HWANG
                                          Won-ju
                                         LEE
54                Ahae C n        I       yeong                    I 1A
         30                                         Key Solution                                 Trademark royalty
                                         HWANG
                                          Won-ju
                                         LEE
      2013-07-                            yeong
55                Ahae Co. Ltd.                     Key Solution                                   rademark royalty
         31                                                                            /u
                                          Won-ju
                                         LEE
      2013-08-                            yeong
56                Ahae Co., Ltd.                    rvcy                                         Trademark royalty
         30                              HWANG                         y
                                          Won-ju
                                         LEE
      2013-09-
57                Ahae Co., Ltd.                    Key Solution       00 604                    Trademark royalty
         30                              HWANG
                                          Won-ju
                                         LEE Jae-
      2013-10-                            yeong
58                Ahae Co., Ltd.                    Key Solution                   1             Trademark royalty
         31                              HWANG                     \1
                                          Won-ju
                                         LEE Jae-
      2013-11-                            yeong
59                Ahae Co., Ltd.                    Key Solution                                 Trademark royalty
         30                              HWANG
                                         Won-ju

                                          yeong
60                Ahae Co., Ltd.                    Key Solution   151,053.570                   Trademark royalty
                                         HWANG
                                         Won-ju


                       Total                               KRW




                                                                                                                      EX-YOO-00110
                                               ACCOUNTS O F C R I M E (4)
                                                                                  AMOUNT OF
NO.        DATE                     PAYER          CEO           RECIPIENT      EMBEZZLEMENT            DETAILS           REMARKS
                                                                                 (Excluding VAT)
                        ]-   Onnara Shopping
 1                                                               Key Solution            8,514,430   Trademark royalty
                                Co., Ltd.

      2009-02-               Onnara Shopping   BYEON
 2                                                               Key Solution            8,387,180   Trademark royalty
         28                     Co.. Ltd.

                             Onnara Shopping   BYEON Gi-
 3    2009-03-                                                   Key Solution                        Trademark royalty
                                Co.. Ltd.
         31
                    A   A
                             Onnara Shopping   BYEON Gi-
 4    2009-04-                                                   Key Solution                        Trademark royalty
                                Co., Ltd.
         30
      2009-05-               Onnara Shopping   BYEON Gi-
 5                                                               Key Solution            8,944,341   Trademark royalty
         31                     Co., Ltd.
      A A A A                ...........

6                            Onnara Shopping   BYEON             Key Solution            9,369,197   Trademark royalty
               30               Co., Ltd.
      2009-07-               Onnara Shopping   BYEON Gi-
 7                                                               Key Solution            9,339,334   Trademark royalty
         31                     Co., Ltd.        chun

      2009-08-               Onnara Shopping   BYEON Gi-
8                                                                Key Solution            9,194,022   Trademark royalty
         31                     Co., Ltd.

                             Onnara Shopping   BYEON Gi-
9                                                                Key Solution                        Trademark royalty
               30               Co., Ltd.

                             Onnara Shopping   BYEON
10                                                               Key Solution                        Trademark royalty
               31               Co., Ltd.        chun

                             Onnara Shopping   BYEON Gi-
11                                                               Key Solution                        Trademark royalty
               30               Co., Ltd.

      2009-12-               Onnara Shopping   BYEON Gi-
12                                                               Key Solution                        Trademark royalty
         31                     Co., Ltd.

      2010-01-               Onnara Shopping   BYEON
13                                                               Key Solution                        Trademark royalty
         31                     Co., Ltd.        chun
       A   1   A
                             Onnara Shopping   BYEON
14    2010-02-                                                   Key Solution            9,646,549   Trademark royalty
                                Co., Ltd.
         28
       A   1   A    A7
                             Onnara Shopping   BYEON
15                                                               Key Solution                        Trademark royalty
                                Co., Ltd.
            31
      AA   JA A
                             Onnara Shopping   B Y E O N
16                                                               Key Solution                        Trademark royalty
               30               Co., Ltd.          chun
                    A C
                             Onnara Shopping
17                                                               Key Solution                        Trademark royalty
            31                  Co., Ltd.          chun

                             Onnara Shopping   B Y E O N
18                                                               Key Solution                        Trademark royalty
           30                   Co., Ltd.          chun
                    cn       Onnara Shopping
19                                                               Key Solution                        Trademark royalty
           31                   Co., Ltd.          chun

      2010-08-               Onnara            B Y F O N   Gi-
20                                                               Key Solution                        Trademark royalty
         31                     Co., Ltd.

      2010-09-               Onnara Shopping   BYEON Gi-
21                                                               Key Solution
         30                     Co., Ltd.

      2010-10-               Onnara Shopping   BYEON Gi-
22                                                               Key Solution                        Trademark royalty
         31                     Co., Ltd.

      2010-11-               Onnara Shopping   BYEON Gi-
23                                                               Key Solution            9,953,442   Trademark royalty
         30                     Co., Ltd.

                             Onnara Shopping   BYEON Gi-
24                                                               Key Solution            9,386,467   Trademark royalty
           31                   Co., Ltd.




                                                                                                                         EX-YOO-00111
                Onnara Shopping   BYEON Gi-                                    1
                                                  k'pv                     O




                                            p.;




                           71.
26                                                Key Solution             5,693,324   Trademark royalty
        28                           chun

                Onnara Shopping   BYEON Gi-
27                                                Key Solution             8,382,828   Trademark royalty
                   Co.. Ltd.        chun

                Onnara Shopping   BYEON Gi-
28                                                Key Solution             6,747,077   Trademark royalty
        30         Co.. Ltd.        chun

                Onnara Shopping   BYEON Gi-
29                                                Key Solution                         Trademark royalty
                   Co.. Ltd.

30              Onnara Shopping   BYEON Gi-
                                                  Key                                  Trademark
        30         Co.. Ltd.        chun

                Onnara Shopping   BYEON Gi-
31                                                Key Solution                         Trademark royalty
                   Co., Ltd.        chun

                Onnara Shopping   BYEON Gi-
32                                                Key Solution             6,729,200   Trademark
        31         Co., Ltd.        chun

                Onnara Shopping   BYFON
33                                                Key Solution             7,084,049   Trademark royalty
        30         Co., Ltd.        chun

     2011-10-   Onnara Shopping   BYEON Gi-
34                                                Key Solution                         Trademark royalty
        31         Co., Ltd.        chun

     2011-11-   Onnara Shopping   BYEON Gi-
35                                                Key Solution             6,690,886   Trademark royalty
        30         Co., Ltd.        chun

                Onnara Shopping   BYEON Gi-
36                                                Key Solution             6,619,761   Trademark royalty
       31          Co., Ltd.        chun


                   Total                                   KRW   328,436,704




                                                                                                           EX-YOO-00112
                                                     ACCOUNTS O F C R I M E
                                                                                   AMOUNT OF
NO.    DATE               PAYER                      CEO          RECIPIENT      EMBEZZLEMENT            DETAILS            REMARKS
                                                                                  (Excluding VAT)
              n                        1
                                                  SIN             Key Solution                        Trademark royalty
                            Ltd.

 2                                                      Jae-jik   Key                    19,065,190   Trademark royalty-
         29                 Ltd.

                                           Co.,
 3                                                      Jae-jik   Key Solution                        Trademark royalty
                            Ltd.

                                           Co.,
 4                                                SIN             Key Solution                        Trademark royalty
         30                 Ltd.

                       Chonhaiji Co.,
 5                                                SIN             Key Solution                        Trademark royalty
                           Ltd.

                       Chonhaiji Co.,
 6                                                SIN Jae-jik     Key Solution          20,423,502    Trademark royalty
         30                Ltd.

                                           Co.,
 7                                                SIN Jae-jik     Key Solution          26,326,392    Trademark royalty
         31                 Ltd.

                       Chonhaiji Co.,
 8                                                SIN Jae-jik     Key Solution          20,492,939    Trademark royalty
         31                Ltd.
              nn       Chonhaiji Co.,
 9                                                SIN Jae-jik     Key Solution          22,261,413    Trademark royalty
         30                Ltd.

                                           Co.,
10                                                SIN Jae-jik     Key Solution          23,884,376    Trademark royalty
         31                 Ltd.

                       Chonhaiji Co.,
11                                                SIN Jae-jik     Key Solution                        Trademark royalty
         30                Ltd.
              1
                       Chonhaiji Co.,
12                                                SIN Jae-jik     Key Solution                        Trademark royalty
         31                Ltd.

                   -   Chonhaiji Co.,
13                                                SIN Jae-jik     Key Solution                        Trademark royalty
         31                Ltd.

                       Chonhaiji Co.,
14                                                SIN Jae-jik     Key Solution           50,410,799   Trademark royalty
         28                Ltd.

                       Chonhaiji Co.,
15                                                SIN Jae-jik     Key Solution           60,588,197   Trademark royalty
         31                Ltd.

                                   J
16                                                      Jae-jik   Key Solution           58,348,572   Trademark royalty
         30                 Ltd.

      2009-05-
17                                                      Jae-jik   Key Solution           54,578,526   Trademark royalty
         31                 Ltd.

      2009-06-         Chonhaiji Co.,
18                                                                Key Solution           64,037,212   Trademark royalty
         30                Ltd.

      2009-07-         Chonhaiji Co.,
19                                                SIN Jae-jik     Key Solution           59,809,228   Trademark royalty
         31                Ltd.

      2009-08-         Chonhaiji Co.,
20                                                      Jae-jik   Key Solution           53,707,361   Trademark royalty
         31                Ltd.

      2009-09-         Chonhaiji Co.,
21                                                SIN Jae-jik     Key Solution           63,522,079   Trademark royalty
         30                Ltd.

      2009-10-         Chonhaiji Co.,
22                                                SIN Jae-jik     Key Solution           58,962,850   Trademark royalty
                           Ltd.

                       Chonhaiji Co.,
23                                                      Jae-jik   Key Solution           64,268,957   Trademark royalty
        30                 Ltd.

                       Chonhaiji Co..
24                                                      Jae-jik   Key Solution           57,277,573              royalty
        31                 Ltd.




                                                                                                                           EX-YOO-00113
                Chonhaiji Co.,
                                      lap-ilk   k'pv
        3i          Ltd.

26                               SIN Jae-jik    Key Solution                Trademark royalty
        28           Ltd.

                Chonhaiji Co.,
27                               SIN Jae-jik    Key Solution                Trademark royalty
       31           Ltd.

                Chonhaiji Co.,
28                               SIN Jae-jik    Key            45,397.219   Trademark royalty
       30           Ltd.

     2010-05-   Chonhaiji Co.,
29                               SIN Jae-jik    Key Solution   38.288.632   Trademark royalty
                    Ltd.

                Chonhaiji Co.,
30                               SIN Jae-jik    Key Solution                Trademark royalty
       30           Ltd.


                  Total                                KRW




                                                                                                EX-YOO-00114
                                            ACCOUNTS O F
                                                                              AMOUNT OF
NO.    DATE            PAYER                CEO           RECIPIENT        EMBEZZLEMENT           DETAILS        REMARKS
                                                                            (Excluding VAT)
            -02-          ft                       p ;
                                                         YOO        Kee             20,000.000   Advisory fee
          25                                chun
                         Ltd.
                                Co.,
 2                                                       YOO Hyuk Kee               20,000.000   Advisory fee
          25             Ltd.

                                        I
 3                                                       YOO Hyuk Kee               20.000.000   Advisory fee
          21             Ltd.
      7(11 1                    Co.,
 4                                                       YOO Hyuk Kee               20,000.000   Advisory fee
          24             Ltd.               chun
          1                                        p :
          1         Chonhaiji Co.,
 5                                                       YOO Hyuk Kee               20,000,000   Advisory fee
         22             Ltd.
                                            chun
          I    /-   Chonhaiji Co.,
6                                                        YOO Hyuk Kee               20,000,000   Advisory fee
         22             Ltd.

                    Chonhaiji Co.,     BYEON
7                                                        YOO Hyuk Kee               20,000,000   Advisory fee
         24             Ltd.

      2011-09-      Chonhaiji Co.,     BYEON Gi-
8                                                        YOO Hyuk                   20,000,000   Advisory fee
         21             Ltd.             chun

      2011-10-      Chonhaiji Co.,     BYEON Gi-
9                                                        YOO Hyuk Kee               20,000,000   Advisory fee
         20             Ltd.             chun

      2011-11-      Chonhaiji Co.,     BYEON Gi-
10                                                       YOO Hyuk Kee               20,000,000   Advisory fee
         22             Ltd.


                      Total                                      KRW      200,000,000




                                                                                                                EX-YOO-00115
                   ACCOUNTS O F CRTMF
                       TIT!
NO.      DATE                    AMOUNT                          DETAILS
                      ACCOUNT

 1                     Advance
      2013-03-27                                   Photographs purchased by AHAE PRESS
                       Payment

 2                     Advance
      2013-04-23                    685,374,652    Photographs purchased by AHAE PRESS
                       Payment

 3                     Advance
      2013-04-25                    700,000,000    Photographs purchased by AHAE PRESS
                       Payment

 4                     Advance
      2013-04-25                    299,091,725    Photographs purchased by AHAE PRESS
                       Payment

 5                     Advance
      2013-05-24                                   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
 6    2013-05-24                           5,000   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
 7    2013-05-31                                   Photographs purchased by AHAE PRESS
                       Payment

 8                     Advance
      2013-06-07                                   Photographs purchased by AHAE PRESS
                       Payment

9                      Advance
      2013-06-21                                   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
10    2013-06-21                                   Photographs purchased by AHAE PRESS
                       Payment

11                     Advance
      2013-07-12                                   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
12    2013-07-19                    626,008,934    Photographs purchased by AHAE PRESS
                       Payment

                       Advance
13    2013-07-19                     47,236,932    Photographs purchased by AHAE PRESS
                       Payment

                       Advance
14    2013-07-25                                   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
15    2013-07-26                                   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
      2013-07-26                                   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
17    2013-07-26                    329,814,674    Photographs purchased   AHAE PRESS
                       Payment

18    2013-08-09                    979,549,055    Photographs purchased by AHAE PRESS
                       Payment

19    2013-08-09                                   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
20                                  267,759,760    Photographs purchased by AHAE PRESS
                       Payment

                       Advance
21    2013-08-23                   1,683,201,831   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
22    2013-09-05                                   Photographs purchased by AHAE PRESS
                       Payment

                       Advance
23    2013-09-24                    398,541,155    Photographs purchased by AHAE PRESS
                       Payment

                       Advance
24    2013-09-30                                   Photographs purchased by AHAE PRESS
                       Payment




                                                                     EX-YOO-00116
                      Advance                                 —   __                       nn
25                                                        •                            1


                      A J..
26   I                                                    Photographs purchased by AHAE PRESS
                      Payment

27                    Advance
         2013-10-28                                       Photographs purchased by AHAE PRESS
                      Payment

28                    Advance
         2013-10-28                                       Photographs purchased by AHAE PRESS
                      Payment

                      Advance
29                                                        Photographs purchased by AHAE PRESS
                      Payment

30                    Advance
         2013-10-29                         161,628,542   Photographs purchased by AHAE PRESS
                      Payment

31                    Advance
         2013-10-29                         131,338,916   Photographs purchased by AHAE PRESS
                      Payment

32                    Advance
                                             88,019,975   Photographs purchased by AHAE PRESS
                      Payment

33                    Advance
         2013-11-07                                 780   Photographs purchased by AHAE PRESS
                      Payment

34                    Advance
         2013-11-07                                       Photographs purchased by AHAE PRESS
                      Payment

35                    Advance
                      Payment                             Photographs purchased by AHAE PRESS


36                    Advance
                                            106,371,948   Photographs purchased by AHAE PRESS
                      Payment

37                    Advance
                      Payment                             Photographs purchased by AHAE PRESS


38                    Advance
                                            370,572,219   Photographs purchased by AHAE PRESS
                      Payment

39                    Advance
                                            261,334,030   Photographs purchased by AHAE PRESS
                      Payment

40                    Advance
                                             63,930,030   Photographs purchased by AHAE PRESS
                      Payment

41                    Advance
                                             40,706,030   Photographs purchased by AHAE PRESS
                      Payment

42                    Advance
                      Payment                             Photographs purchased by AHAE PRESS


43                    Advance
         2013-12-23                         894,982,649   Photographs purchased by AHAE PRESS
                      Payment

44                    Advance
         2013-12-24                         744,156,260   Photographs purchased by AHAE PRESS
                      Payment

                              Total   KRW




                                                                           EX-YOO-00117
                        STATEMENT OF CONFIRMATION


 I,             Soon Shin, Prosecutor o f t h e Incheon C e n t r a l D i s t r i c t
Prosecutors' O f f i c e         ("Incheon DPO") i n Korea hereby c e r t i f y t h e
f o l l o w i n g i n support o f t h e request f o r t h e e x t r a d i t i o n o f KIM
               from t h e U n i t e d States o f America t o t h e Republic o f
Korea pursuant           t o t h e E x t r a d i t i o n Treaty between t h e Republic
of     Korea     and t h e United           States    o f America,           which    became
e f f e c t i v e on December 20, 1999.



       QUALIFICATIONS
1.1.    I am a p u b l i c        prosecutor      o f t h e Incheon       DPO under t h e
        Korean M i n i s t r y      of Justice.      After      passing      the National
        Bar      Examination         i n 1995, I          completed        t h e two-year
        required        program a t t h e J u d i c i a l Research and T r a i n i n g
        I n s t i t u t e , an a f f i l i a t e o f t h e Supreme Court o f Korea. I n
        1998,     I obtained t h e                               t o work as a judge,
        prosecutor, o r lawyer              i n Korea. Since        2001, I have been
        working       as a prosecutor             under    t h e appointment         of the
        President        o f Korea.       Based    on my t r a i n i n g ,     experience,
        and p o s i t i o n ,   I c l e a r l y understand     t h e c r i m i n a l code and
        c r i m i n a l procedures       o f Korea. As t h e prosecutor i n charge
        of     investigating         this    case,    I am       well     aware      of the
       matters o f t h i s case.

1.2.    Under     the Korean law, a prosecutor,                    who presides        over

        investigation,             may      choose        to    either         investigate

       independently o r supervise t h e p o l i c e as they                   investigate

       the      case.      Once     the investigation             i s completed,       the




                                                                                      EX-YOO-00118
       prosecutor          exclusively            decides        on       the      indictment.
       Thereafter,         t h e prosecutor i s i n charge                  of maintaining
       the    i n d i c t m e n t and e x e c u t i n g t h e f i n a l    judgment      of the
       c o u r t . According t o t h e p r i n c i p l e o f t h e e x c l u s i v e power
       of    a p r o s e c u t o r , t h e c o u r t may proceed            with     the t r i a l
       procedures        o n l y f o r t h e cases i n d i c t e d by a p r o s e c u t o r .
       Furthermore,           according           to       t h e Korean       practice        on
       investigation           and i n d i c t m e n t ,     a   prosecutor          does n o t
       indict      a    suspect       w i t h o u t her custody.            In this        case,
      however,         t h e suspect         has not been                 indicted       as her
      whereabouts        has n o t been l o c a t e d .



.    INFORMATION ON KIM HEAKYUNG
1.    KIM Heakyung i s a female c i t i z e n o f t h e Republic o f Korea
      who    was born i n Korea on December 10, 1962. Her address
      in          Korea            is          1000           Hyeondeok-ro Hyeondeok-
                 Pyeongtaek-si, Gyeonggi-do.                     She      holds      a   Korean
      passport         numbered      M97023769.             Her name        i n English i s
                       KIM'.

2. Annex 1 i s a genuine                   and exact copy o f KIM

      photograph,         submitted t o t h e a d m i n i s t r a t i v e          agency f o r

      t h e issuance o f her Resident R e g i s t r a t i o n Card.

3.    On March         27, 2014, KIM Heakyung                    left      f o r the United

      States      and has n o t come back                    t o Korea.       I t has been

      confirmed t h a t she c u r r e n t l y resides i n t h e U n i t e d S t a t e s .


     PROGRESS OF THE CASE
      Background o f I n v e s t i g a t i o n


                                              2


                                                                                          EX-YOO-00119
3.1.1. I n t h e wake o f t h e s i n k i n g o f t h e 'Sewol Ferry' o f f t h e

      southwestern i s l a n d o f Jindo, Korea,                    on A p r i l   16,      2014,

      the    J o i n t I n v e s t i g a t i o n Team o f Prosecutors and P o l i c e i n

      Mokpo s t a r t e d i n v e s t i g a t i n g t h e c a p t a i n and t h e o f f i c e r o f

      the    f e r r y f o r t h e i r negligence d u r i n g t h e o p e r a t i o n o f t h e

      f e r r y on t h e date o f a c c i d e n t , and a l s o                            Marine

      Company ("Chonghaejin Marine"), t h e o p e r a t o r o f t h e

      ferry,       for violating             its        occupational           duty      of     ship



3.1.2. I n t h e above-mentioned              investigation          process, b o t h t h e

      media and those            who once worked f o r Semo Co., L t d . ("Semo

      Group"),        the holding            company         o f Chonghaejin            Marine,

      determined t h a t t h e Sewol Ferry a c c i d e n t had been                       caused

      not    only by t h e negligence committed by i n d i v i d u a l s                      such

      as t h e c a p t a i n b u t a l s o by s t r u c t u r a l problems           resulting

      in      a     'safety         accident         typical         of

      countries,'           including          ©      lack      of      transparency           in

      Chonghaejin         Marine       and i t s a f f i l i a t e      companies        and (2)

      s a f e t y ignorance stemming from t h e d e s i r e o f Chonghaejin

      Marine and i t s a f f i l i a t e companies f o r r e c k l e s s expansion,

      and they c a l l e d f o r government-wide                a c t i o n s t o p r e v e n t any

       f u t u r e a c c i d e n t s o f t h e same kind.

3.1.3. Under these circumstances, suspicions arose r e g a r d i n g t h e

      success o f t h e head o f Semo Group, YOO Byung Eyn, who had

      been a r r e s t e d and sentenced t o four years o f imprisonment

       for    habitual       fraud     against       the followers           o f t h e church

      around      1995, b u t was able t o r e s t o r e h i s Group,                     owning

      around 50 a f f i l i a t e      companies w i t h t h e t o t a l asset v a l u e




                                                                                          EX-YOO-00120
       of    approximately                   560,000,000,000 n o t long                a f t e r he

       finished serving               h i s sentence. A f t e r a n a l y z i n g open-source

       information             including       audit     reports       and t a x settlement

       documents o f Semo Group's a f f i l i a t e companies, reported t o

       the F i n a n c i a l    Supervisory Service, i t was discovered t h a t

       YOO Byung Eyn and h i s f a m i l y managed t h e company w i t h o u t

       any    transparency and i n an undisclosed manner through a

       small      number         o f close          aides     who      had no         expertise.

       Meanwhile,              they      had       allegedly        embezzled           affiliate

       companies' assets f r e q u e n t l y ,           and i n order t o commit such

       crimes, they had a l l e g e d l y              omitted legal            decision-making

       processes,          frequently          provided        unfair       support       to      the

       affiliate         companies          and conducted           self-dealings.            After

       discovering             t h e above,        a    full-scale       i n v e s t i g a t i o n was
       launched.
3.2.    Proceedings o f I n v e s t i g a t i o n
3.2.1. The Special I n v e s t i g a t i o n Team conducted i n v e s t i g a t i o n on

       about 70 people i n c l u d i n g               accountants KIM Chun-gyun and

       PARK Gwon-jong who a u d i t e d                 the a f f i l i a t e    companies; GO

       Chang-hwan, t h e CEO o f Semo Group; KIM Han-sik, t h e CEO o f

       Chonghaejin Marine; SONG Guk-bin, t h e CEO o f Dapanda Co.,

       L t d . ; BYEON Gi-chun, t h e CEO o f C h o n h a i j i Co., L t d . ; LEE

       Jae-yeong, t h e CEO o f Ahae Co., L t d . ; KIM Gyeong-suk, t h e

       CEO o f Noreunja Shopping Co., L t d . ;                       OH Gyeong-seok, t h e

       CEO o f                  Centric     L i f e Research I n s t i t u t e ; PARK Seung-

              the auditor             for                Holdings Co., L t d . ;          and KIM

       Dong-hwan, t h e a u d i t o r          f o r Dapanda Co., L t d .          The Special

       Investigation             Team       also       checked     the replies            of the



                                                   4


                                                                                            EX-YOO-00121
          affiliate          companies t o t h e Korea F i n a n c i a l I n t e l l i g e n c e
          Unit;        their         transaction      records       f o r advisory         fees,
                             r o y a l t i e s and payments f o r photographs made o u t
         t o YOO Byung Eyn and h i s f a m i l y ; and t h e c u r r e n t r e c o r d o f
         r e a l estates possessed by KIM Heakyung.

3.2.2. As a r e s u l t ,            i t has been      confirmed       that    KIM Heakyung
         purchased r e a l e s t a t e s , on 90 d i f f e r e n t occasions,             using
         t h e money o f E v a n g e l i c a l B a p t i s t Church which was kept by
         KIM Heakyung.

3.2.3. From         April          30, 2014 t o May            8,     2014, t h e Special
         I n v e s t i g a t i o n Team requested KIM Heakyung t o appear a t t h e
         investigative              agency through          her mother CHOI Yeong-soon
         t h r e e times, b u t she has f a i l e d t o appear.

3.2.4. A c c o r d i n g l y ,     on May 8, 2014, t h e Special               Investigation
         Team requested               t h e Incheon    District       Court    t o issue an
         a r r e s t warrant f o r KIM Heakyung, and Judge PARK Seong-yong
         o f t h e above c o u r t issued t h e a r r e s t warrant on t h e same
        day.      Annex 2 i s a genuine and exact                     copy o f t h e a r r e s t
        warrant issued by Judge PARK Seong-yong.

3.2.5. C u r r e n t l y ,       t h e Korean O f f i c e    o f US    Homeland      Security
        Investigations                  is    providing         cooperation          i n the
        i n v e s t i g a t i o n o f t h i s case.


4.     EXTRADITABLE CRIME AND RELEVANT EVIDENCE
4.1.     E x t r a d i t a b l e Crime

        KIM Heakyung v i o l a t e d A r t i c l e          3 ( 1 ) - 1 o f t h e A c t on t h e

        Aggravated Punishment, Etc. o f S p e c i f i c Economic Crimes,

        and A r t i c l e 355(1)                              o f t h e C r i m i n a l A c t . The

        d e t a i l s o f crime are as f o l l o w s .




                                                                                          EX-YOO-00122
4.1.1. Suspect      KIM Heakyung i s close t o YOO                  Byung Eyn who i s

       leading      the     'Evangelical B a p t i s t        Church.'     KIM    Heakyung

       holds       6.29%      share     of                     Holdings        Co.,     Ltd.

        (hereinafter                     Holdings')         which      i s the holding

       company o f 'Semo Group', and 24.4% share o f Dapanda                             Co.,

       Ltd.      (hereinafter         'Dapanda')        which     is     one     of     major

       a f f i l i a t e companies. She has served as t h e CEO o f Hankook

       Pharmaceutical            Co.,         Ltd.         (hereinafter           'Hankook

       Pharmaceutical'), and has managed o f f e r i n g s c o l l e c t e d from

       b e l i e v e r s i n t h e 'Evangelical B a p t i s t Church'          across t h e

       country.

4.1.2. On January       13, 2000, a t an unknown p l a c e i n Seoul,                     KIM

       Heakyung purchased 3,                      o f land l o c a t e d a t 411 Hyojado-

       ri,                        Boryeong-si,                                        i n her

       name, and withdrew             about             14,235,720       (based       on t h e

       official      land     value)     from        victim     Evangelical Baptist

       Church,      t o use     the money as a payment                   f o r t h e land,

       thereby embezzling t h e above amount o f money. I n a d d i t i o n ,

       from then on t o A p r i l       3, 2014, KIM Heakyung embezzled a

       total    o f KRW     23,573,205,277           (based on t h e o f f i c i a l     land

       value) from t h e v i c t i m on 90 d i f f e r e n t occasions by u s i n g
       the money t o a c q u i r e r e a l estates i n her name.
4.2.   Relevant Evidence
       The evidence        i s s u f f i c i e n t t o prosecute KIM Heakyung on

       charge o f v i o l a t i n g t h e Act on t h e Aggravated              Punishment,

       Etc.    o f S p e c i f i c Economic Crimes

4.2.1. On A p r i l 25, 2014, a t t h e Incheon DPO, LEE Cheong made t h e

       f o l l o w i n g statements t o prosecutor CHOI Won-seok:


                                              6


                                                                                       EX-YOO-00123
     "KIM      Myung-jeom        receives         cash      from   YOO       Byung

     a f f i l i a t e companies and d e l i v e r s i t t o KIM Heakyung who i s

     close w i t h YOO Byung Eyn. JEONG                                an employee o f

     Hankook       Pharmaceutical,           gives       offerings    collected        from

     b e l i e v e r s i n t h e 'Evangelical B a p t i s t Church' across the

     country t o KIM Heakyung."

4.2.2. On A p r i l 29, 2014, a t t h e Incheon DPO, KIM Gyu-seok made

     t h e f o l l o w i n g statements t o prosecutor CHOI Won-seok:

      "As an employee i n charge o f finance o f Semo Group, I p a i d

     KRW     1,500,000,000         so as t o have t h e business                right of

     Korea      Pharmaceutical            (CEO:     KIM      Heakyung)       transferred,

     under t h e d i r e c t i o n     o f GO Chang-hwan, b u t t h e business

      r i g h t has n o t been t r a n s f e r r e d . "

4.2.3. On May 6, 2014, a t t h e Incheon DPO, GO Chang-hwan made t h e

      f o l l o w i n g statements t o prosecutor CHOI Won-seok:

      "KIM     Heakyung       and YOO         Byung        Eyn have      a    very     close

      relationship.         KRW 1,500,000,000 was p a i d so as t o o b t a i n

      the business         right      o f Hankook          Pharmaceutical       (CEO: KIM

      Heakyung), b u t i t has not been

4.2.4. According      t o the f i n a n c i a l     transaction       records        o f KIM

      Heakyung, from January 7, 2009 t o June 2 1 , 2013, a t o t a l

      of     KRW      1,                     had      been      deposited        and     KRW

      1,376,000,000 i n cash had been withdrawn d u r i n g t h e

      p e r i o d . The records o f r e a l e s t a t e s owned by KIM Heakyung

      show t h a t     up t o r e c e n t l y ,   she had a c q u i r e d r e a l e s t a t e

      worth about KRW 23,500,000,000 on 90 d i f f e r e n t occasions.

4.2.5. The above statements by LEE                             KIM Gyu-seok, and GO

      Chang-hwan were l e g i t i m a t e l y made i n accordance w i t h t h e


                                              7


                                                                                     EX-YOO-00124
        procedures pursuant t o the C r i m i n a l Procedure Act of the

        Republic of Korea,             and documented and maintained a t the

        Incheon DPO         i n charge o f t h e i n v e s t i g a t i o n of t h i s   case.

        Relevant       evidence        such       as     KIM                        financial

        transaction         records and          the records o f r e a l         estate    was

        collected       legally        in     accordance          with     the   procedures

        pursuant t o the C r i m i n a l Procedure Act of the Republic o f

        Korea, and kept i n f i l e s t o g e t h e r w i t h t h e         above-mentioned




5.     APPLICABLE LAW            OF KOREA
5.1.    The    a p p l i c a b l e laws o f Korea              t h e crime committed        by
        KIM     Heakyung         violating         the     Act     on      the   Aggravated
        Punishment,            Etc.         of         Specific          Economic       Crimes
         (embezzlement)         are as f o l l o w s .
5.1.1. Embezzlement
       A r t i c l e 355(1) o f t h e C r i m i n a l A c t

        A person who,          having the custody o f another's p r o p e r t y ,

        embezzles o r r e f u s e s t o r e t u r n i t , s h a l l be punished by

        imprisonment f o r not more than f i v e years or by a f i n e not

        exceeding f i f t e e n m i l l i o n     won.



5.1.2. V i o l a t i o n of the Act on the Aggravated Punishment,                    Etc. of

        S p e c i f i c Economic Crimes (Embezzlement)

        A r t i c l e 3 ( 1 ) 1 o f the A c t on the A g g r a v a t e d Punishment, E t c .

        o f S p e c i f i c Economic Crimes

        Any person who commits crimes as p r e s c r i b e d i n A r t i c l e              347

        (fraud),      350      (extortion),        351     (limited       t o the    habitual




                                                                                        EX-YOO-00125
        crime       as       prescribed          in         Articles         347        and     350)      355

                                   breach         of         trust)     or        356         (occupational

        embezzlement,             occupational                 breach        of     trust)         of     the

        C r i m i n a l Act, s h a l l , i f t h e value of the goods or p r o f i t s

        on p r o p e r t y which he gains or has another person g a i n i s

        f i v e hundred m i l l i o n won or more, be punished a d d i t i o n a l l y

        as f o l l o w s :

         1. I f the amount of p r o f i t i s f i v e b i l l i o n won or more, he

              shall      be punished by imprisonment f o r l i f e t i m e                             or not

              l e s s than f i v e years;

5.1.3. A      person       who     commits        embezzlement,                i f the          amount     of

        damages i s f i v e           hundred           million        won     or more, s h a l l           be

        s u b j e c t t o aggravated punishment                        pursuant t o t h e Act               on

        the      Aggravated          Punishment,                Etc.    of        Specific        Economic



5.1.4. S t a t u t e of L i m i t a t i o n s

        Under A r t i c l e 249(1) of t h e Korean C r i m i n a l Procedure Act,

        the    s t a t u t e of l i m i t a t i o n s       f o r crimes s u b j e c t t o l i f e t i m e

        imprisonment i s f i f t e e n              (15) years f o r crimes punishable

        by imprisonment f o r l i f e .                     According t o A r t i c l e          253(3) o f

        the     Criminal         Procedure         Act,         the statute             of      limitations

        shall       be       suspended          during          the    period           for     which     the

        o f f e n d e r stays abroad f o r t h e purpose o f a v o i d i n g c r i m i n a l

        punishment. Therefore, the s t a t u t e of l i m i t a t i o n s                          f o r KIM

        Heakyung has not expired



        A r t i c l e 249(1) of the                              Procedure         Act




                                                        9


                                                                                                       EX-YOO-00126
       CD The s t a t u t e o f l i m i t a t i o n s s h a l l e x p i r e upon t h e lapse

       o f t h e f o l l o w i n g terms:

       1. Twenty-five           years     f o r crimes       punishable       with     death

             penalty;

                         years           crimes punishable w i t h           imprisonment

             w i t h o u t p r i s o n l a b o r f o r l i f e or imprisonment f o r l i f e ;

       3. Ten years          f o r crimes punishable w i t h            imprisonment or

             imprisonment w i t h o u t p r i s o n l a b o r f o r a maximum term o f

             t e n years o r more;

             Seven years             crimes punishable w i t h imprisonment o r

             imprisonment w i t h o u t p r i s o n l a b o r f o r a maximum term o f

             l e s s t h a n t e n years; and

       5. Five years f o r crimes punishable w i t h imprisonment o r

             imprisonment w i t h o u t p r i s o n l a b o r f o r a maximum term o f

             l e s s than f i v e   years, or suspension o f

             f o r a maximum term o f not less than t e n years, o r a




       A r t i c l e 253 (3) o f t h e C r i m i n a l Procedure A c t

       The l i m i t a t i o n p e r i o d s h a l l be suspended d u r i n g t h e p e r i o d ,

       for     which     an o f f e n d e r stays abroad          f o r t h e purpose o f

       escaping c r i m i n a l punishment.

5.2.   The                            laws are c u r r e n t l y i n e f f e c t i n Korea

       and were a l s o e f f e c t i v e between January 2008 and March 31,

       2014      when KIM Heakyung a l l e g e d l y v i o l a t e d t h e A c t on t h e

       Aggravated         Punishment, Etc. o f S p e c i f i c Economic Crimes




                                               !0


                                                                                       EX-YOO-00127
6.     ARREST WARRANT SYSTEM IN THE REPUBLIC OF KOREA
6.1.    As s e t f o r t h above, an a r r e s t warrant has been issued f o r

        KIM    Heakyung        for violating           t h e Act on the Aggravated

        Punishment,            Etc.         of       Specific        Economic         Crimes



6.2.    I n cases where i t i s d i f f i c u l t t o prosecute                a suspect on

        t h e r u n as i t i s i n t h i s case, t h e p r o s e c u t i o n s h a l l be

        suspended as a mid-step,                   and t h e prosecutor t e m p o r a r i l y

        closes t h e i n v e s t i g a t i o n and seeks t o have a warrant o f

        arrest      or d e t e n t i o n    f o r t h e suspect.        With    the arrest

        warrant issued, the prosecutor l o c a t e s t h e whereabouts o f

        t h e suspect and puts him on t h e wanted l i s t so as t o make

        t h e a r r e s t . Therefore, when t h e p r o s e c u t i o n i s suspended

        due t o the suspect's              unknown whereabouts as i n t h i s case,

        neither      prosecution           t o the court        nor t r i a l     procedures

        proceeds so t h a t         there are no documents r e l a t e d t o t h e

        i n d i c t m e n t a v a i l a b l e i n t h e case records.

6.3.    Under t h e C r i m i n a l Procedure A c t o f t h e Republic o f Korea,

        t h e prosecutor        can request          a relevant d i s t r i c t    judge t o

        issue an a r r e s t warrant t o d e t a i n a suspect                  i f there i s

        sufficient        evidence         found     during    the investigation t o

        b e l i e v e t h a t t h e suspect committed t h e crime; t h e suspect

        refuses t o y i e l d t o a prosecutor's                summons t o appear; o r

        t h e suspect i s l i k e l y t o refuse such summons.

6.4.    The judge       w i l l issue an a r r e s t       warrant      o n l y when i t i s

        determined       that     t h e request        provides     reasonable       grounds

        for   an a r r e s t     (Articles       201 and 201-2 o f t h e              Criminal

        Procedure      Act) . For t h i s reason,           t h e f a c t t h a t an a r r e s t




                                                                                       EX-YOO-00128
       w a r r a n t has been i s s u e d r e f l e c t s      that      t h e judge         i s also

       convinced       there     a r e reasonable            grounds          t o believe         that

       the     suspect                          t h e crime       as     described           in    the

       a r r e s t warrant.

6.5.   On May 8, 2014, Judge                    PARK     Seong-yong           o f t h e Incheon

       District      Court     i s s u e d an a r r e s t    warrant        f o r KIM Heakyung

       upon my r e q u e s t . The a r r e s t        warrant, which            will     be v a l i d

       until    April     2, 2029,          i s a judicial         document t h a t           grants

       the    right t o arrest         KIM Heakyung on o r p r i o r                t o A p r i l 2,

       2029 f o r                     t h e A c t on t h e Aggravated                Punishment,

       Etc.    of Specific         Economic Crimes.              Judge        PARK Seong-yong

       o f the Incheon        D i s t r i c t Court      has a u t h o r i t y t o i s s u e s u c h

       arrest    warrant       u n d e r t h e Korean l a w .          The o r i g i n a l     arrest

       warrant      i s kept      on t h e i n v e s t i g a t i o n     file    of this          case

       for     the relevant criminal                  procedures         i n Korea.           I have

       reviewed      the o r i g i n a l    i n person       and c o n f i r m t h a t Annex 2

       i s a genuine       a n d e x a c t copy o f t h e a r r e s t         warrant.

7 .    I hereby                    that the                                   are a l l true to

       my      knowledge.         I        am    submitting            this      statement         of

        confirmation,        b e i n g w e l l - a w a r e t h a t I may be p u n i s h e d f o r

        f a l s e l y producing o f f i c i a l       documents p u r s u a n t t o A r t i c l e

        227 o f t h e                  Act o f Korea.


                                      May       14,    2014


                                                            R e s p e c t f u l l y submitted by

                                                         P r o s e c u t o r JEONG Soon S h i n

                                           Incheon     D i s t r i c t Prosecutors'           Office



                                                 12




                                                                                               EX-YOO-00129
A g e n u i n e and e x a c t copy o f KIM                 photograph

A   genuine   and   e x a c t copy        of the arrest   warrant       KIM




                                     13




                                                                    EX-YOO-00130
EX-YOO-00131
                                                  nf


                                                                                 Incheon District Court

                                                          Violation of the Act on the Aggravated
                                         Criminal
   Warrant No.            2014-7382                       Punishment, Etc. of Specific Economic
                                         Offense
                                                          Crimes (Embezzlement)

                           Name        KIM Heakyung               Occupation       Others

                        Resident
      Suspect                          621210-2567913             Nationality      Korean
                      Registration #

                          Address

Prosecutor           JEONG Soon Shin            Date of Application     2014.5.8. 20:28

Defense Attorney                                Date of Expiry          2029.4.2.
                                                                                  District Prosecutors'
Facts of Crime       See Enclosure              Place of Custody
                                                                        Office
Place of Detention   Incheon Detention Center



    The suspect failed to attend in                As there is sufficient reason to believe that the
    accordance with the summons served on        defendant has committed the offense(s) set out in
    him/her without a plausible reason.          the attachment and there is ground for his/her arrest,
                                                 the defendant shall be arrested and brought to court.
                                                 If this warrant is not enforced on or before the date
                                                 of expiry, it shall no longer be enforceable and the
    The suspect may fail to attend in
                                                 warrant shall be returned.
    accordance with the summons served on
    him/her, without a plausible reason.


                                                                      2014. 5.8.
  | The suspect has no fixed address
    (for crimes resulting in a fine not
    exceeding KRW 500,000, detention, or a              Judge PARK Seong-yong
    minor fine).



Date of Arrest       20                         Place of Arrest

Date of Custody      20                         Place of Custody

Date of Detention    20                         Place of Detention
Reasons for
Failed Execution
Office/Title of                                 Signature of
Person in Charge                                Person in Charge




                                                                                            EX-YOO-00132
                                     Facts of Crime

1. Information on the Suspect

  Suspect K I M Heakyung is close to YOO Byung Eyn who is leading the 'Evangelical

  Baptist              K I M Heakyung holds 6.29% share of               Holdings Co., Ltd.

  (hereinafter          Holdings') which is the holding company of          Group', and 24.4%

  share o f Dapanda Co., Ltd. (hereinafter     'Dapanda') which is one o f major affiliate

  companies.     She has served as the CEO o f Hankook Pharmaceutical Co., Ltd. (hereinafter

  'Hankook Pharmaceutical'), and has managed offerings collected from believers in the

  'Evangelical Baptist Church' across the country.




2. Facts of Crime

  On January        2000, at an unknown place i n Seoul, K I M Heakyung purchased 3,669m 2

  o f land located at 411 Hyojado-ri, Ocheon-myeon, Boryeong-si, Chungcheongnam-do i n

  her name, and withdrew about KRW                   (based on the official land value) from

  victim Evangelical Baptist Church, to use the money as a payment for the land, thereby

  embezzling the above amount o f money.     In addition, from then on to April 3,      KIM

  Heakyung embezzled a total o f KRW 23,573,205,277 (based on the official land value)

  from the victim on 90 different occasions by using the money to acquire real estates in her

  name, as listed in the attached Accounts of Crime (1).




                                                                                 EX-YOO-00133
                                                     A C C O U N T S O F C R I M E (1)

                                                                                                              Amount of
                                                                                                                                   Remarks
                                                                                                            Embezzlement
                                                                                                                                 (official land
       Date                         Location                    Lot No       Area        1      Holder             land value
                                                                                                         as of the acquisition
                                                                                                                                   pyeong)
                                                                                                                 date)
                                                   Boryeong-
                                                                                           KIM
1                                                                411         3669                                  14,235,720             3,880
                       si,                                                               Heakyung
                                                      Seoul
2    20071214                                                                301.2                              1,159,620,000         3,850,000
                                                                                         Heakyung
                                          Gangnam-gu, Seoul                                KIM
3    20071214                                                   601-21       301.2                                                    3,850,000
                                                                                         Heakyung
                 Yeoksam-dong, Gangnam-gu, Seoul
                                                                                               KIM
4                                                               601-21       301.2                                                    3,850,000
                                                                                             Heakyung
                 Yeoksam-dong, Gangnam-gu, Seoul
                                                                                               KIM
5    20071214                                                   601-21       301.2                                                    3,850,000
                                                                                             Heakyung
                 Yeoksam-dong, Gangnam-gu, Seoul
6    20071214                                                                301.2                                                    3,850,000
                                                                                             Heakyung
                                          Gangnam-gu, Seoul                                    KIM
7    20071214                                                   601-21       301.2                              1,159,620,000         3,850,000
                                                                                             Heakyung
                 Yeoksam-dong, Gangnam-gu, Seoul
8    20071214                                                   601-21       301.2                              1,159,620,000         3,850,000
                                                                                             Heakyung
                 Yeoksam-dong, Gangnam-gu, Seoul
9    20071214                                                   601-21       301.2                              1,159,620,000         3,850,000
                                                                                             Heakyung
                 Yeoksam-dong, Gangnam-gu, Seoul
10                                                              601-21       301.2                                                    3,850,000
                                                                                             Heakyung
                 Yeoksam-dong, Gangnam-gu, Seoul
11   20071214                                                   601-21       301.2                              1,159,620,000         3,850,000
                                                                                             Heakyung
                                          Gangnam-gu, Seoul
12   20071214                                                   601-21       301.2                              1,159,620,000         3,850,000
                                                                                             Heakyung
                 Yeoksam-dong, Gangnam-gu, Seoul                                               KIM
13   20071214                                                   601-21       301.2                              1,159,620,000          3,850,000
                                                                                             Heakyung
                             Anjung-eup, Pyeongtaek-si,
                                                                                               KIM
14   20040728                                                    101-6       658                                   78,302,000
                                 Gyeonggi-do                                                 Heakyung
                Anjung-ri, Anjung-eup, Pyeongtaek-si,
                                                                                               KIM
15   20040728                                                    101-7                                            240,536,000            214,000
                                 Gyeonggi-do                                                 Heakyung

                Anjung-ri, Anjung-eup, Pyeongtaek-si,
16   20040225                                                      81-1      7364                                 927,864,000            126,000
                                                                                             Heakyung

                Anjung-n, Anjung-eup, Pyeongtaek-si,
                                                                                               KIM
     20040827                                                  San 83-6       992                                 101,184,000            102,000
                                 Gyeonggi-do                                                 Heakyung

                                   Anjung-eup, Pyeongtaek-
                                                                                               KIM
18                                                             San 346-1     3967                                                        206,000
                             si, Gyeonggi-do                                                 Heakyung

                                   Anjung-eup, Pyeongtaek-
                                                                                               KIM
19                                                             San 369                                            652,145,000            395,000
                             si, Gyeonggi-do                                                 Heakyung
                             n     A
                                                                                               KIM
20                                 rtjy                        San 369-1                                          750,804,000            444,000
                                                                                             Heakyung
                             si, Gyeonggi-do
21   20130904                                                  San 377-7                                          206,625,000            125,000
                             si, Gyeonggi-do                                                 Heakyung

                Hyeonhwa-n, Anjung-eup, Pyeongtaek-
22                                                             San 377-8                                                                 120,000
                             si,                                                             Heakyung

                Manho-n, Poseung-eup, Pyeongtaek-si,
                                                                                               KIM
23                                                                           1261                                 535,925,000            425,000
                                                                                             Heakyung

                Manho-ri, Poseung-eup, Pyeongtaek-si,
24                                                              284-4        1321
                                 Gyeonggi-do                                                 Heakyung

                Manho-ri, Poseung-eup, Pyeongtaek-si,
25   20020822                                                   284-8         662                                   99,962,000
                                 Gyeonggi-do                                                 Heakyung

                   Hwayang-ri, Hyeondeok-myeon,
26                                                               821-1       1042                                                         175,000
                                                                                             Heakyung

                                                                                                                  EX-YOO-00134
                            Pyeongtaek-si, Gyeonggi-do




     27                                                                     646
                            Pyeongtaek-si,                                         Heakyung         57,041,800      88,300

                          Hwayang-ri,
j                                                                            18                       545,400       30,300
                                                                                   *   ' V ""to

                                        Hyeondeok-myeon,
     29                                                                     564
                            Pyeongtaek-si, Gyeonggi-do                             Heakyung         42,130,800      74,700
                                        Hyeondeok-myeon,
     30                                                                     842      KIM
                            Pyeongtaek-si,                                                          59,276,800      70,400
                                                                                   Heakyung
                          Ingwang-ri, Hyeondeok-myeon,
                                                              San 85-13              KIM
                            Pyeongtaek-si,                                         Heakyung        139,603,200      70,400

                         Deongmok-ri, Hyeondeo-myeon,
     1?
                                                                853-1       376                    20,680,000       55,000
                            Pyeongtaek-si,                                         Heakyung
                            Daean-ri, Hyeondeo-myeon,
                           Pyeongtaek-si, Gyeonggi-do           974-3      4953                   296,684,700       59,900
                                                                                   Heakyung
                            Daean-ri, Hyeondeo-myeon,
     34                                                         1290-7      992
                           Pyeongtaek-si,                                          Heakyung        40,572,800       40,900
                           Daean-ri, Hyeondeo-myeon,
                                                                499-2                KIM
                           Pyeongtaek-si,                                  7091                   520,479,400       73,400
                                                                                   Heakyung
                           Daean-ri, Hyeondeo-myeon,
     36                                                         502-4               KIM
                           Pyeongtaek-si, Gyeonggi-do                      492                     32,422,800       65,900
                                                                                  Heakyung
                           Daean-ri, Hyeondeo-myeon,
     37                                                         502-7               KIM
                           Pyeongtaek-si, Gyeonggi-do                                              46,526,000       86,000
                                                                                  Heakyung
                           Daean-ri, Hyeondeo-myeon,
                                                                502-9               KIM
                           Pyeongtaek-si, Gyeonggi-do                       70                      5,474,000       78,200
                                                                                  Heakyung
                           Daean-ri, Hyeondeo-myeon,
          701
                                                               502-12               KIM
                           Pyeongtaek-si,                                  4584                   302,085,600       65,900
                                                                                  Heakyung
                           Daean-ri, Hyeondeo-myeon,
    40                                                                              KIM
                           Pyeongtaek-si,                                         Heakyung                          70,500

                           Daean-ri, Hyeondeo-myeon,
                                                               San                  KIM
                           Pyeongtaek-si, Gyeonggi-do                      2757                   218,078,700       79,100
                                                                                  Heakyung
                          Jangsu-ri, Hyeondeo-myeon,
                                                               430-2                KIM
                           Pyeongtaek-si, Gyeonggi-do                      5250                   436,800,000       83,200
                                                                                  Heakyung
                          Jangsu-ri, Hyeondeo-myeon,
    43    20130904                                            San 101-3             KIM
                           Pyeongtaek-si, Gyeonggi-do                      296                     24,272,000       82,000
                                                                                  Heakyung
                                                 Yongin-si,
    44    20091222                                             263-6       1398
                                                                                  Heakyung                         655,000

    45                Songgai-ri, Hobeop-myeon, Icheon-si,
                                                               San 67     21419                   259,169,900
                                                                                  Heakyung

    46                Songga]-ri, Hobeop-myeon, Icheon-si,
                                                              San 67-2     323                      3,714,500
                                  Gyeonggi-do                                     Heakyung

    47    20091222    Songgal-ri, Hobeop-myeon, Icheon-si,                          KIM
                                                              San 68-1    6849                     78,763,500
                                  Gyeonggi-do                                     Heakyung
                                 J                                                  KIM
    48                                                        San 68-2
                                 Gyeonggi-do                                      Heakyung         88,894,800       10,800

    49                                                        San 68-4     262
                                                                                  Heakyung

    50               Songgal-ri, Hobeop-myeon,                                      KIM
                                                              San 69-1    20629                   218,667,400       10,600
                                 Gyeonggi-do                                      Heakyung
                     Majeon-ri, Samjuk-myeon, Anseong-si,                           KIM
                                                                           193                                     88,000
                                                                                  Heakyung
                     Majeon-ri, Samjuk-myeon, Anseong-si,
                                 Gyeonggi-do                                      Heakyung                         88,000

    53               Majeon-ri, Samjuk-myeon, Anseong-si,                           KIM
                                 Gyeonggi-do                              897                      78,936,000      88,000
                                                                                  Heakyung




                                                                                                    EX-YOO-00135
54   20030220                                            31-9       918                 27,264,600     29,700
                            gun,

                Jeonsu-ri, Gangha-inyeon, Yangpyeong-
55   20030220                                            31-15      343                                29,700
                           gun, Gyeonggi-do                                 Heakyung

                Jeonsu-ri, Gangha-inyeon, Yangpyeong-
56   20030220                                                       330                  2,722,500      8,250
                           gun, Gyeonggi-do                                 Heakyung

                Jeonsu-ri, Gangha-myeon, Yangpyeong-
57   20030220                                            3141       28                      69,160      2,470
                           gun, Gyeonggi-do                                 Heakyung

                Jeonsu-ri, Gangha-myeon, Yangpyeong-
58   20030220                                            3143       582                                39,600
                           gun, Gyeonggi-do                                 Heakyung

                Jeonsu-ri, Gangha-myeon, Yangpyeong-
59   20030220                                            3147       109                  3,237,300     29,700
                           gun,                                             Heakyung

                Jeonsu-ri, Gangha-myeon, Yangpyeong-                          KIM
60   20001013                                                       5950                174,930,000    29,400
                           gun,                                             Heakyung

                Jeonsu-ri, Gangha-myeon, Yangpyeong-                          KIM
61   20030220                                                       33                                  2,470
                           gun,                                             Heakyung

                Jeonsu-ri, Gangha-myeon, Yangpyeong-
62   20001013                                                       1050                  7,087,500     6,750
                           gun,                                             Heakyung

                Jeonsu-ri, Gangha-myeon, Yangpyeong-                          KIM
63   20030220                                            31-55      136                   4,039,200    29,700
                           gun,                                             Heakyung

                Daegi-ri,                  Gangneung-
64   20080725                                            1519       1332                  3,463,200     2,600
                             si, Gangwon-do                                 Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-
65   20080725                                                       4060                  1,429,120       352
                           si, Gangwon-do                                   Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-
66   20080725                                                       1101                  9,523,650      8,650
                           si,                                              Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-                           KIM
67   20080725                                                       2579                  6,163,810      2,390
                           si, Gangwon-do                                   Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-                                                      2,600
68   20080725                                                       585                   1,521,000
                           si, Gangwon-do                                   Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-
69   20080725                                                       450                   1,170,000      2,600
                           si, Gangwon-do                                   Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-
70   20080725                                             1525      1821                 16,589,310
                           si, Gangwon-do                                   Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-                           KIM
71   20080725                                            1525-1     966                   2,608,200      2,700
                           si, Gangwon-do                                   Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-                                                        342
72   20080725                                                       6172
                           si, Gangwon-do                                   Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-                                                      9,390
73   20080725                                            1526-1     1021                  9,587,190
                           si, Gangwon-do

                Daegi-ri,                  Gangneung-                                                      359
74   20080725                                            1526-2                           14,653,662
                             si, Gangwon-do

                Daegi-ri, Wangsan-inyeon, Gangneung-                                                     2,600
75   20080725                                             1527      2166                  5,631,600
                           si, Gangwon-do                                   Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-                                                      2,600
76   20080725                                                       10500                27,300,000
                           si, Gangwon-do

                Daegi-ri, Wangsan-myeon, Gangneung-                                                      2,600
77   20080725                                             1535      1980
                           si, Gangwon-do

                Daegi-ri, Wangsan-myeon, Gangneung-                             KIM
78   20080725                                                       28460                 73,996,000     2,600
                           si, Gangwon-do                                   1



                Daegi-ri, Wangsan-myeon, Gangneung-                                                      2,600
79   20080725                                             1544      1008                   2,620,800
                           si, Gangwon-do                                    Heakyung

                Daegi-ri, Wangsan-myeon, Gangneung-                                         458,172        132
80   20080725                                           San 650     3471
                           si, Gangwon-do

                 Daegi-ri, Wangsan-myeon, Gangneung-                                       2,592,359       131
81   20080725                                           San 651-1   19789
                            si, Gangwon-do                                   Heakyung

                  Yugyo-ri, Samhyang-eup, Muan-gun,                            KIM
82   20121204                                            653-6      1257                                 16,800
                                                                             Heakyung

                  Yugyo-ri, Samhyang-eup, Muan-gun,                                                      14,000
83   20121204                                            653-7       826
                             Jeollanam-do                                    Heakyung


                                                                                        EX-YOO-00136
                Yugyo-ri, Samhyang-eup, Muan-gun,                             KIM
84   20121204                                             654       1119                            15,666,000     14,000
                           Jeollanam-do                                     Heakyung

                Yugyo-ri, Samhyang-eup, Muan-gun,                             KIM
85                                                       656-1      312                              4,524,000     14,500
                           Jeollanam-do                                     Heakyung

                YuEYO-ri.                   Muan-gun.                         VIM
                            Jeollanam-do                                                            20,640,000     32,000
                                                                            Heakyung

                Yugyo-ri, Samhyang-eup, Muan-gun,
87                                                        801       1610                                           32,000
                           Jeollanam-do                                     Heakyung

88              Yugyo-ri, Samhyang-eup, Muan-gun,                             KIM
     20140403                                             802                                       35,006,400     20,800
                                                                            Heakyung

89              Yugyo-ri, Samhyang-eup, Muan-gun,
     20140403                                             803       1590                                           20,000
                           Jeollanam-do

90               Dopyeong-ri, Hyeondong-myeon,
     20101027                                           San 79-1   180595                           25,644,490
                  Cheongsong-gun, Gyeongbuk                                 Heakyung


                                    Total                                              K R W 23,573,205,277




                                                                                                    EX-YOO-00137
                        STATEMENT OF CONFIRMATION


I,     JEONG      Soon       Shin,       Prosecutor              of     the     Incheon        District

Prosecutors' Office               ("Incheon DPO") i n Korea h e r e b y                     certify the

f o l l o w i n g i n s u p p o r t o f t h e r e q u e s t f o r t h e e x t r a d i t i o n o f KIM

       Bae f r o m t h e U n i t e d S t a t e s          o f America t o t h e Republic o f

Korea pursuant           t o the Extradition                 T r e a t y between t h e R e p u b l i c

of     Korea     and t h e U n i t e d             States     o f America,            which      became

e f f e c t i v e on December 20,             1999.




       QUALIFICATIONS

1.1.     I am a p u b l i c         prosecutor            o f t h e Incheon           DPO    under t h e

         Korean      Ministry         of Justice.            After          passing    the National

         Bar     Examination            i n        1995,     I        completed       the      two-year

         required       program         at the Judicial                 Research       and     Training

         Institute,         an a f f i l i a t e    o f t h e Supreme C o u r t o f Korea. I n

         1998,     I obtained t h e                                          t o w o r k as a    judge,

         prosecutor,          o r lawyer           i n Korea.         Since     2 0 0 1 , I have   been

         working       as     a    prosecutor             under       t h e appointment         of the

         President        o f Korea.          Based        on my         training,          experience,

         and p o s i t i o n ,    I c l e a r l y understand             the criminal          code and

         c r i m i n a l procedures        o f K o r e a . As t h e p r o s e c u t o r i n c h a r g e

         of    investigating             this       case,         I    am     well    aware     of the

         m a t t e r s o f t h i s case.


                                                      1


                                                                                                 EX-YOO-00138
1.2.    Under         the    Korean          law,    a        prosecutor,          who        presides          over

        investigation,                  may         choose             to      either              investigate

        i n d e p e n d e n t l y o r s u p e r v i s e t h e p o l i c e as t h e y               investigate

        the         case.       Once        the     investigation                  is     completed,             the

        prosecutor              exclusively                   decides        on         the        indictment.

        Thereafter,             the     prosecutor              is    i n charge             of    maintaining

        the        i n d i c t m e n t and     executing             the    final        judgment          of    the

        court. According                t o the p r i n c i p l e           o f t h e e x c l u s i v e power

        of     a     prosecutor,             the    c o u r t may          proceed        with       the        trial

        procedures             only    f o r the          cases i n d i c t e d         by    a    prosecutor.

        Furthermore,               according               to        the      Korean              practice         on

        investigation                 and     indictment,               a     prosecutor             does         not

        indict          a    suspect          without           his     custody.             In    this         case,

        however,            the       suspect        has         not        been        indicted          as      his

        w h e r e a b o u t s has n o t been l o c a t e d .




2.     I N F O R M A T I O N ON         KIM         PIL         BAE

2.1.     KIM       P i l Bae      i s a male         citizen           of the           Republic      of        Korea

        who    was       born     i n the Republic               o f Korea on            February          9,    1938.

         H i s a d d r e s s i n Korea i s #1301-102, 37-0                              Dokseodang-ro              40-

                     Seongdong-gu,                Seoul.        He     holds        a     Korean       passport

         numbered M31932534 and h i s E n g l i s h name i s PIL BAE                                        KIM.




                                                          2




                                                                                                           EX-YOO-00139
2.2.    annex            i s a genuine           and e x a c t    copy

         photograph submitted                t o the administrative                 agency f o r t h e

         issuance o f h i s Resident R e g i s t r a t i o n              Card.

2.3.     On A p r i l     19, 2014, KIM                  Bae d e p a r t e d      f o r t h e US b u t

         has    not returned           t o t h e Republic          o f Korea.         I t h a s been

         confirmed        t h a t he c u r r e n t l y r e s i d e s i n t h e US.



3.     PROGRESS O F THE CASE

3.1.     Background o f I n v e s t i g a t i o n

3.1.1. I n t h e wake o f t h e s i n k i n g           of the                     Ferry'    o f f the

        southwestern           island      o f Jindo,       Korea,        on A p r i l    16, 2014,

        the Joint         Investigation          Team o f P r o s e c u t o r s     and P o l i c e i n

        Mokpo s t a r t e d i n v e s t i g a t i n g t h e c a p t a i n and t h e o f f i c e r o f

        the f e r r y f o r t h e i r negligence            during the operation o f t h e

        f e r r y on t h e d a t e o f a c c i d e n t ,    and a l s o                        Marine

        Company                               Marine") , t h e o p e r a t o r       of the

        ferry,          f o r violating           i t s occupational               duty     of     ship




3.1.2. I n t h e a b o v e - m e n t i o n e d     investigation           process,         both t h e

        m e d i a and t h o s e      who once worked f o r Semo Co., L t d . ("Semo

        Group"),          the holding             company        of       Chonghaejin          Marine,

        determined t h a t          t h e Sewol F e r r y        accident         h a d been     caused

        not     only     by t h e n e g l i g e n c e   committed by i n d i v i d u a l s         such

        as     t h e captain       b u t a l s o by s t r u c t u r a l     problems        resulting




                                                                                                 EX-YOO-00140
               a                      accident              typical          of       underdeveloped

       countries,'            including           ©          lack       of      transparency             i n

       Chonghaejin          Marine         and i t s a f f i l i a t e         companies           and

       safety      ignorance        stemming           from      t h e d e s i r e o f Chonghaejin

       M a r i n e and i t s a f f i l i a t e    companies f o r r e c k l e s s           expansion,

       and    they called f o r                                        a c t i o n s t o p r e v e n t any

       f u t u r e a c c i d e n t s o f t h e same k i n d .

3.1.3. Under t h e s e      circumstances,                s u s p i c i o n s arose   regarding t h e

       s u c c e s s o f t h e head o f Semo Group, Y00 Byung Eyn,                             who h a d

       b e e n a r r e s t e d and s e n t e n c e d       t o f o u r years       of      imprisonment

       for    habitual        fraud against                 t h e f o l l o w e r s o f t h e church

       around       1995, b u t was a b l e                t o r e s t o r e h i s Group,          owning

       around      50 a f f i l i a t e    companies w i t h            the total          asset     value

       of    approximately            KRW     560,000,000,000                not long        after       he

       f i n i s h e d s e r v i n g h i s sentence.           A f t e r a n a l y z i n g open-source

       information          including            audit        reports        and t a x s e t t l e m e n t

       documents o f Semo Group's a f f i l i a t e                    companies, r e p o r t e d t o

       the    F i n a n c i a l Supervisory            S e r v i c e , i t was d i s c o v e r e d    that

       YOO Byung Eyn and h i s f a m i l y managed t h e company w i t h o u t

       any    transparency            and i n an u n d i s c l o s e d          manner t h r o u g h       a

       small       number        of       close        aides        who      had      no    expertise.

       Meanwhile,            they         had         allegedly           embezzled           affiliate

       companies' a s s e t s         frequently,             a n d i n o r d e r t o commit s u c h

       crimes,       t h e y had a l l e g e d l y         omitted legal              decision-making



                                                      4


                                                                                                   EX-YOO-00141
        processes,                              provided                       support      t othe

        affiliate         companies         and conducted              self-dealings.           After

        discovering          t h e above,            a    full-scale        investigation         was

        launched.
3.2.     Proceedings o f I n v e s t i g a t i o n

3.2.1. The S p e c i a l I n v e s t i g a t i o n   Team c o n d u c t e d i n v e s t i g a t i o n on

        about      70 p e o p l e    including           a c c o u n t a n t s KIM Chun-gyun a n d

        PARK Gwon-jong              who a u d i t e d      the a f f i l i a t e   companies;       GO

        Chang-hwan, t h e CEO o f Semo Group; KIM H a n - s i k , t h e CEO o f

        C h o n g h a e j i n M a r i n e ; SONG G u k - b i n ,   t h e CEO o f Dapanda Co.,

        Ltd.;      BYEON                    t h e CEO o f C h o n h a i j i Co., L t d . ; LEE

        Jae-yeong,        t h e CEO o f Ahae Co., L t d . ; KIM Gyeong-suk, t h e

        CEO o f                      Shopping        Co., L t d . ; OH Gyeong-seok, t h e

        CEO o f Hemato C e n t r i c         L i f e Research        Institute;       PARK Seung-

                the auditor          for                   H o l d i n g s Co., L t d . ; a n d KIM

        Dong-hwan, t h e a u d i t o r          f o r Dapanda Co., L t d . The S p e c i a l

        Investigation             Team      also         checked      the replies           of the

        affiliate         companies        t o t h e Korea           Financial       Intelligence

        Unit      and t h e i r      transaction           records       f o r advisory         fees,

        t r a d e m a r k r o y a l t i e s a n d payments f o r p h o t o g r a p h s made o u t

        t o YOO Byung Eyn and h i s f a m i l y .

3.2.2. As a r e s u l t ,     i t has been c o n f i r m e d                YOO Byung Eyn,         YOO

        Dae    Kyoon, YOO Hyuk Kee, YOO Chong                                       KIM         Bae,

        KIM    Dong-hwan, PARK                              GO Chang-hwan, LEE Jae-yeong,



                                                     5



                                                                                               EX-YOO-00142
         ana                                                     to     nave      tne         affiliate

         companies           a r b i t r a r i l y make   payments       out of their               total

         sales      t o YOO Byung           Eyn, YOO Chong                         YOO Dae Kyoon

         and     YOO     Hyuk      Kee u n d e r     various       names      such        as b u s i n e s s

         consulting           f e e s , t r a d e m a r k r o y a l t i e s a n d payments       for the

         purchase            o f photographs,             and t h a t     i t caused            adverse

         e f f e c t s on t h e y i e l d s t r u c t u r e o f t h e a f f i l i a t e     companies.

3.2.3. From         April        30,     2014      to      May     8,     2014, t h e            Special

         I n v e s t i g a t i o n Team d i r e c t l y handed o v e r t h e summons t o KIM

         Yeon-su, t h e d a u g h t e r o f KIM P i l Bae who c u r r e n t l y                  resides

         in    t h e US,         requesting        KIM P i l Bae t o r e s p o n d               to     the

         summons t h r e e t i m e s , b u t he has f a i l e d t o appear.

3.2.4. On May 8, 2014, t h e S p e c i a l                  Investigation          Team r e q u e s t e d

         the    I n c h e o n D i s t r i c t C o u r t t o i s s u e an a r r e s t w a r r a n t f o r

         KIM             Bae, and Judge               PARK     Seong-yong         o f t h e above-

         m e n t i o n e d c o u r t i s s u e d t h e a r r e s t w a r r a n t on t h e same d a y .

         Annex 2 i s a g e n u i n e a n d e x a c t copy o f t h e a r r e s t                  warrant

         i s s u e d b y Judge PARK Seong-yong.

3.2.5. C u r r e n t l y ,     t h e Korean        Office        o f US      Homeland           Security

         Investigations                is       providing           cooperation                in     the

         i n v e s t i g a t i o n o f t h i s case.



4.     E X T R A D I T A B L E C R I M E AND R E L E V A N T            EVIDENCE

4.1.     Extraditable            Crime



                                                     6



                                                                                                   EX-YOO-00143
        KIM     P i l Bae v i o l a t e d      Article                o f t h e A c t on       the
        Aggravated          Punishment,        Etc. of Specific             Economic Crimes,
        and A r t i c l e 355(1)       o f t h e C r i m i n a l A c t (embezzlement). The
        d e t a i l s o f h i s c r i m e a r e as f o l l o w s .

4.1.1. From S e p t e m b e r 2 1 , 2000 t o M a r c h 18, 2 0 1 4 , K I M P i l Bae

        served         as    t h e CEO          of      victim       Dapanda        Co.,      Ltd.

         (hereinafter                              )       which         specializes          i n

         'commodity            (cosmetics,              food         and     pharmaceutical

        products,        e t c . ) brokerage'.            He was a l s o t h e CEO o f I -

                      Holdings          Co.,       L t d . (hereinafter

        Holdings'),          which      i s t h e h o l d i n g company o f 'Dapanda',

        and    was i n o v e r a l l          charge     of financial affairs              o fthe

        victim        company        along       with      Co-CEO        SONG    Guk-bin      of

         'Dapanda'        ( c u r r e n t l y under i n v e s t i g a t i o n w h i l e h e l d i n

        custody).           I n order          t o raise         slush      funds     f o r     i t s

        largest        shareholder          YOO Byung Eyn a n d h i s f a m i l y , K I M

        Pil     Bae c o n s p i r e d     with         SONG    Guk-bin      t o embezzle         a

        total        o f KRW 7,199,783,200               from v i c t i m    'Dapanda'. T h e

        details        o f crime      arespecified             below       i n the    following

        paragraphs          f r o m 4.1.2. t o 4.1.5.

4.1.2. A r o u n d    December       1 , 2007,         at theoffice             o f 'Dapanda'

        located        a t 798-3 Yeoksam-dong,                 Gangnam-gu,          Seoul, KIM

        Pil      Bae        signed        a      'Business           Consulting        Service

        Contract'           obligating          the victim           company      t o make       a

        monthly       p a y m e n t o f KRW 7,000,000 t o                            Holdings',



                                                  7


                                                                                           EX-YOO-00144
     even         rnougn          ne    was     aware        tnat                   victim       company

     not     require              regular            business           consulting              service              for

     risk     management,                     etc.    and                           Holdings'           was          not

     capable            of     offering              practical           consulting               service             to

     the    victim            company. A r o u n d               that        t i m e , KIM       P i l Bae           not

     only         wire-transferred                    KRW        7,000,000            from       the        victim

     company            to     the        Woori        Bank        account            held       by

     Holdings            as       a    business         consulting                  fee    but       also        from

     that     time           on        until     March           2014,                                               KRW

     7,000,000            to                          Holdings'              every        month,           thereby

     embezzling               a        total     of     KRW         499, 545, 440               out        of        the

    v i c t i m ' s money t h a t he h e l d f o r b u s i n e s s                           purposes.

.3. A r o u n d     January             3,     2011,        at    the        office        of        'Dapanda',

    KIM       Pil         Bae           signed         an         'Appointment                  of         Advisor

    Contract'            with           YOO     Byung        Eyn       to      provide           him       with        a

    monthly         p a y m e n t o f KRW              15,000,000, even t h o u g h                        he        was

    a w a r e t h a t YOO              Byung Eyn        d i d n o t p l a y any              special             role

    concerning                the        management               of         the     victim            company.

    Around          that              time,      KIM         Pil         Bae         not        only            wire-

    transferred               KRW       15,000,000            from       the v i c t i m         company             to

    the     Woori            Bank       account         held        by        YOO     Byung          Eyn        as    a

    business            advisory fee but also from t h a t                                 t i m e on           until

   March          2014,                                                KRW      15,000,000              to           YOO

   Byung          Eyn    every          month,         thereby           embezzling              a    total          of




                                                                                                                EX-YOO-00145
                                             our     or rne           v i c t i m ' s money                   ne

        for    business                purposes.

4.1.4. A r o u n d S e p t e m b e r 2000, a t t h e o f f i c e                            of    'Dapanda',            KIM

        Pil      Bae      signed                    an         'Trademark                 Exclusive              License

        Contract'         with               YOO         Dae        Kyoon         (0.75%         of    the       monthly

        revenue),         even            though           there           i s no         brand       value      in     the

        name       'Dapanda'                 that          YOO        Dae         Kyoon         registered,             the

        trademark         registration                         fee       i s about          KRW       300,000          only

        and     the     name            is      quite           replaceable                with       other      names.

        Around         that              time,            KIM         Pil          Bae      not        only        wire-

        transferred            KRW           201,125,000 f r o m t h e v i c t i m                         company t o

        the    W o o r i Bank a c c o u n t                    h e l d by         YOO     Dae     Kyoon b u t          also

        from     that     time             on       until           April         2014,

        trademark              royalties                       to        YOO        Dae         Kyoon,           thereby

        embezzling             a        total        of         KRW       1 , 879, 5 7 1 , 760          out      of     the

        v i c t i m ' s money t h a t he                       held f o r business                    purposes.

4.1.5. A r o u n d A p r i l           2009, a t t h e o f f i c e                  of     'Dapanda', KIM              Pil

        Bae     signed             a      'Design              Development                 Service           Contract'

        that     calls     f o r a m o n t h l y payment o f                               KRW        80,000,000         to

        be    made t o M o r e a l                 Design           Inc.         (CEO:     YOO        Chong

        hereinafter                'Moreal           Design')                  even t h o u g h       he   was        aware

        that      'Dapanda'               had        tens           of     branch          offices         and        local

        distributors                   that        sell        i t s products              from       door t o         door

        so    that     there             was        no     need          for       sales         preparations            or


                                                                9


                                                                                                                   EX-YOO-00146
       assistance         except       l o r large-scale             annual     or bi-annual

       sales     promotions          h o s t e d by t h e head o f f i c e .         T h e n , KIM

       Pil     Bae n o t o n l y                                     KRW    80,000,000          from

       the     victim     company        t o t h e Nonghyup            Bank     account         held

       by     YOO     Chong                   as a      service       fee but also              from

       January        2004     on u n t i l    December 2 0 1 3 ,

       payments         f o rdesign           consulting        service        t o YOO         Chong

       Somena,           thereby          embezzling             a         total      of         KRW

       4,170, 666, 000          out of the victim's                  money t h a t        he    held

       for     business        purposes.
4.2.    Relevant       Evidence
        The     evidence        i s sufficient            to indict         KIM P i l Bae on
        charge o f v i o l a t i n g    t h e A c t on t h e A g g r a v a t e d    Punishment,
        etc.    o f S p e c i f i c Economic Crimes            (embezzlement) u n d e r t h e
        C r i m i n a l A c t o f t h e R e p u b l i c o f Korea.

4.2.1. On A p r i l   26, 2014,        a t t h e I n c h e o n DPO, KIM Chun-gyun made

       the     following         statements            t o prosecutor         KIM    Jeong-guk:

       "PARK                         and       KIM       Dong-hwan          established         the

       management        structure        of affiliate           companies         f o r t h e YOO

       Byung Eyn f a m i l y based on t h e a d v i c e r e c e i v e d f r o m o u t s i d e

       YOO Hyuk Kee f a v o r s PARK S e u n g - i l a n d even                    said    not     to

       interfere        with     him i n p r i v a t e . "    "Under t h e o r d e r o f YOO

       Byung Eyn,        each a f f i l i a t e    company r a i s e s      f u n d s u s i n g many

       excuses        and t h e s l u s h funds          are transferred            t o t h e YOO

       Byung Eyn f a m i l y v i a                       H o l d i n g s Co., L t d . They a l s o



                                                  10




                                                                                           EX-YOO-00147
        restructure           the corporate               governance          so as        t o better

        obtain        such    funds.       PARK S e u n g - i l f r e q u e n t l y      goes     abroad

        with      YOO      Hyuk      Kee      because          he    i s i n charge              of the

       management            o f funds          i n other           countries.          Every         year,

        affiliate          companies          pay c e r t a i n       percentages            of        their

        r e v e n u e s t o SLPLUS (CEO: YOO Dae Kyoon) f o r c o n s u l t i n g and

       the      use o f trademark;                  Moreal          Design      (CEO: YOO             Chong

        Somena) f o r d e s i g n s e r v i c e ; P a r r o t b i l l        ( r e p r e s e n t e d b y YOO

       Byung Eyn) f o r c o n s u l t i n g              and t h e u s e o f t r a d e m a r k ; a n d

       Key     Solution         (CEO: YOO Hyuk Kee, t h e second                          s o n o f YOO

       Byung        Eyn) f o r c o n s u l t i n g          and t h e u s e o f t r a d e m a r k .

        Dapanda          also       had       to         pay                 of      i t s revenues

        (approximately             KRW    50,000,000,000),              negatively           affecting

       its     yield      structure."                          H o l d i n g s t a k e s on t h e r o l e

       of    the audit          team and c o l l e c t e d t h e f u n d s          from     affiliate

       companies.            PARK      Seung-il           contacted          t h e CEO           of     each

       affiliate          company        and c o l l e c t e d      money whenever money i s

       needed f o r YOO Byung Eyn's p h o t o g r a p h e x h i b i t i o n , e t c . "

4.2.2. On A p r i l     30, 2014,           a t t h e Incheon DPO, BYEON G i - c h u n                    made

       the     f o l l o w i n g s t a t e m e n t s t o p r o s e c u t o r LEE J i n - h o :

       "YOO Hyuk          Kee and KIM P i l Bae gave                     orders t o a f f i l i a t e

       companies, a n d KIM P i l Bae, KIM H a n - s i k ,                     PARK S e u n g - i l and

       KIM     Dong-hwan c o n d u c t e d a u d i t s on a f f i l i a t e           companies a n d

       r e p o r t e d t h e r e s u l t s t o YOO Byung Eyn."



                                                    11




                                                                                                      EX-YOO-00148
 4.2.3. On A p r i l     29, 2014, a t t h e I n c h e o n DPO,                      Jong-wuk made

         t h e f o l l o w i n g s t a t e m e n t s t o p r o s e c u t o r HONG Seong-jun:

         "I     worked      as an a c c o u n t i n g c l e r k        a t Dapanda        a n d made

         payments        t o YOO Byung Eyn, YOO Dae Kyoon and YOO Chong

         Somena i n t h e names o f a d v i s o r y f e e s , t r a d e m a r k           royalties

         and s e r v i c e f e e s , as d i r e c t e d b y KIM P i l Bae."

4.2.4. On May 3, 2014, a t t h e I n c h e o n                  DPO, LEE Seong-hwan             made

         t h e f o l l o w i n g s t a t e m e n t s t o p r o s e c u t o r JANG

         "It    i s t r u e t h a t Dapanda p a i d a d v i s o r y f e e s and t r a d e m a r k

         royalties        t o Moreal         Design      and                   Holdings, b u t         I

         just     followed         KIM P i l                 directions             without   having

         knowledge o f any d e t a i l s . "

4.2.5. On May 4, 2014, a t t h e I n c h e o n DPO, LEE Yeong-tae made t h e

         f o l l o w i n g s t a t e m e n t s t o p r o s e c u t o r HONG Seong-jun:

        "Under        thedirections             o f KIM P i l Bae, I s u b c o n t r a c t e d

        Moreal       Design       and p a i d     KRW 80,000,000 e v e r y m o n t h            when

        Dapanda s o l d p r o d u c t s , b u t M o r e a l Design d i d n o t h i n g         about

        design."

4.2.6. I n t h e f i n a n c i a l t r a n s a c t i o n r e c o r d s o f               Holdings,

        Dapanda, M o r e a l        Design,      YOO Byung Eyn a n d YOO Dae Kyoon,

        it      was     found       that      Dapanda        had paid           advisory       fees,

        t r a d e m a r k r o y a l t i e s a n d s e r v i c e f e e s t o YOO Byung Eyn and

        t h e a f f i l i a t e companies owned b y h i s f a m i l y .

4.2.7. The a f o r e m e n t i o n e d s t a t e m e n t s b y BYEON G i - c h u n ,     YIM Jong-




                                                                                              EX-YOO-00149
         wuk,                seong-nwan          and    LEE                         were    legitimately

         made      i n accordance            with        the procedures               pursuant     to    the

         Criminal            Procedure       Act       of     the      Republic        of    Korea,      and

         documented and m a i n t a i n e d a t t h e I n c h e o n DPO                     i n charge    of

         the     investigation              of    this        case.     The     evidence        including

         financial transaction                    records of                        H o l d i n g s , Dapanda,

        Moreal        Design,         YOO        Byung      Eyn       and     YOO     Dae    Kyoon      were

         legitimately              gathered        i n accordance             with     the     procedures

        pursuant t o the Criminal                      Procedure A c t o f t h e Republic o f

        Korea and            kept i n f i l e s        together with the                above-mentioned




5 .    A P P L I C A B L E LAW O F          KOREA

5.1.     The    applicable           laws        o f Korea        f o r t h e crime committed             by

         KIM      Pil        Bae     violating              the     Act       on      the      Aggravated

         Punishment,                etc.          of          Specific              Economic       Crimes

            (embezzlement)          a r e as      follows.
5.1.1. Embezzlement
        A r t i c l e 355(1) of the C r i m i n a l A c t

        A    person      who,       having the custody                  of     another's        property,
        embezzles o r r e f u s e s t o r e t u r n                 i t , s h a l l be       punished     by
        i m p r i s o n m e n t f o r n o t more t h a n f i v e y e a r s o r by a f i n e n o t
        e x c e e d i n g f i f t e e n m i l l i o n won.

5.1.2. V i o l a t i o n o f t h e A c t on t h e A g g r a v a t e d Punishment,                 Etc. of
        S p e c i f i c Economic Crimes                 (embezzlement)

       A r t i c l e 3 ( 1 ) 1 o f the A c t on the A g g r a v a t e d Punishment, E t c .
        of S p e c i f i c    Economic Crimes




                                                                                                      EX-YOO-00150
         (fraud),           350      (extortion),             351     (limited          to        the   habitual
         crime       as        prescribed              in    Articles          347          and     350),       355
         (embezzlement,                  breach        of     trust)        or        356         (occupational
         embezzlement,                occupational               breach          of     trust)           of     the
         Criminal Act, s h a l l ,               i f t h e v a l u e o f t h e goods o r                  profits
         on p r o p e r t y w h i c h he g a i n s o r has                  another person g a i n i s
         f i v e hundred m i l l i o n won              o r more, be p u n i s h e d               additionally
         as    follows:

         1.    I f t h e amount o f p r o f i t i s f i v e b i l l i o n won o r more, he
               shall      be      p u n i s h e d by    imprisonment             for lifetime             or not
               less than f i v e years;
        A      person        who       commits          embezzlement,             i f the           amount       of
         damages        is        five     hundred          million      won      or        more,       shall    be
         subject       t o aggravated punishment                         pursuant            t o the Act         on
         the     Aggravated               Punishment,            Etc.       of        Specific          Economic


5.1.3. S t a t u t e o f L i m i t a t i o n s
        Under A r t i c l e 2 4 9 ( 1 ) o f t h e Korean C r i m i n a l P r o c e d u r e A c t ,
        the     statute of limitations                       f o r crimes subject t o                    lifetime
        imprisonment               is fifteen           (15) y e a r s . A c c o r d i n g t o            Article
        253(3)         of      the       Criminal           Procedure        Act,       the         statute      of
        limitations            s h a l l be suspended d u r i n g t h e p e r i o d f o r w h i c h
        the     offender stays                  abroad         f o r the       purpose             of   avoiding
        c r i m i n a l punishment.             Therefore, the statute of                           limitations
                KIM P i l Bae            has n o t e x p i r e d



        A r t i c l e 249 (1)        o f the C r i m i n a l Procedure A c t

        CD     The     statute of limitations                       shall    e x p i r e upon t h e l a p s e
        of the f o l l o w i n g terms:
        1.     Twenty-five               (25) y e a r s      f o r c r i m e s p u n i s h a b l e by         death
               penalty;




                                                                                                           EX-YOO-00151
                                                             for      crimes
               imprisonment               for      life        without          prison      labor       or
               imprisonment f o r l i f e ;
        3.     Ten     (10)       years    f o r c r i m e s p u n i s h a b l e by      imprisonment
               or    imprisonment           without          prison    labor      for a period         of
               ten    (10) y e a r s o r more;
        4.     Seven       (7) y e a r s    f o r c r i m e s p u n i s h a b l e by     imprisonment
               or    imprisonment           without         prison labor         for a period          not
               e x c e e d i n g t e n (10) y e a r s ; and
        5.     Five       (5) y e a r s     f o r crimes        p u n i s h a b l e by   imprisonment
               or    imprisonment           without         prison     labor     for a period          not
               exceeding f i v e           (5) y e a r s , s u s p e n s i o n o f
               f o r a p e r i o d o f t e n (10) y e a r s o r more, o r a                 fine


        A r t i c l e 253 (3) of t h e C r i m i n a l Procedure A c t
        The     statute of l i m i t a t i o n s            shall     be   suspended d u r i n g       the
        period,           for     which         the    offender        stays      abroad        for    the
        p u r p o s e o f a v o i d i n g c r i m i n a l punishment.

5.2.    The         aforementioned           laws      are     currently i n effect              i n the

        R e p u b l i c o f Korea and were a l s o e f f e c t i v e b e t w e e n               January

         4,     2008      and     March      31,      2014     when KIM         P i l Bae      allegedly

        violated           the Act         on    t h e Aggravated           Punishment,         etc.    of

         S p e c i f i c Economic C r i m e s



6.     A R R E S T WARRANT S Y S T E M I N                   THE R E P U B L I C O F        KOREA

6.1.    As     s e t f o r t h above, an a r r e s t w a r r a n t has been i s s u e d f o r

         KIM        Pil     Bae     for         the    violation           of    the     Act    on     the

        Aggravated              Punishment,           etc. of       Specific         Economic      Crimes




                                                       15




                                                                                                   EX-YOO-00152
b.'Z.   I n cases where i t i s                                  t o prosecute a suspect             on

        the    r u n as       i t i s i n this        case,       the prosecution s h a l l          be

        suspended as             a mid-step,         and        the prosecutor          temporarily

        closes the i n v e s t i g a t i o n         and    seeks t o have a w a r r a n t           of

        arrest      or        detention       f o r the         suspect.     With       the     arrest

        w a r r a n t i s s u e d , t h e p r o s e c u t o r l o c a t e s t h e whereabouts        of

        the   s u s p e c t and p u t s h i m on t h e wanted l i s t              so as t o make

        the   arrest.          T h e r e f o r e , when t h e p r o s e c u t i o n i s suspended

        due   t o t h e s u s p e c t ' s unknown whereabouts                as i n t h i s       case,

        neither         prosecution to              the    court     nor     trial        procedures

        proceeds         so    that     t h e r e are      no    documents        related      to   the

        indictment available                i n t h e case r e c o r d s .

6.3.    Under t h e C r i m i n a l Procedure              A c t o f t h e R e p u b l i c o f Korea,

        the   p r o s e c u t o r can       request a relevant              district       judge     to

        issue      an    arrest       warrant t o d e t a i n a suspect              i f there i s

        sufficient            evidence       found        during     the     investigation           to

        b e l i e v e t h a t the suspect committed the crime; t h e                           suspect

        refuses t o y i e l d          t o a p r o s e c u t o r ' s summons t o appear;             or

        the   s u s p e c t i s l i k e l y t o r e f u s e such summons.

6.4.    The   judge        will      i s s u e an   arrest        warrant    o n l y when        i t is

        determined            that    the    request       provides reasonable                 grounds

        for   an    arrest           (Articles      201     and     201-2     of    the       Criminal

        Procedure         A c t ) . For t h i s     reason,       the f a c t t h a t     an    arrest

        warrant         has    been i s s u e d r e f l e c t s    that     the    judge       i s also




                                                                                                 EX-YOO-00153
         convinced       there       a r e reasonable grounds               t o believe        that

         the     suspect                           t h e crime      as    described      i n    the

         arrest     warrant.

.5.      On May 8, 2014, Judge                     PARK    Seong-yong          a t t h e Incheon

         District      Court issued            an a r r e s t    warrant    f o r KIM P i l Bae

         upon     prosecutor         JEONG      Soon                 request.      The     arrest

        warrant,       which w i l l     be v a l i d     until     March      10, 2029,    i sa

        j u d i c i a l document       that    g r a n t s t h e r i g h t t o a r r e s t KIM P i l

        Bae     on o r p r i o r     t o March       10, 2029 f o r t h e v i o l a t i o n o f

        the     A c t on t h e A g g r a v a t e d Punishment,             Etc.of Specific

        Economic      Crimes       ( e m b e z z l e m e n t ) . Judge PARK Seong-yong has

        authority       t o issue       such a r r e s t        warrant    under t h e Korean

        law.      The     original            arrest      warrant         is    kept    on t h e

        investigation f i l e          of this       case f o r t h e r e l e v a n t   criminal

        procedures        i n Korea.           I have       reviewed       the original i n

        person     and c o n f i r m    that       Annex 2 i s a g e n u i n e a n d e x a c t

        copy o f t h e a r r e s t     warrant.

      I h e r e b y c e r t i f y t h a t t h e aforementioned a r e a l l t r u e t o my

      knowledge. I am s u b m i t t i n g t h i s          statement o f

  being         well-aware         that        I    may    be     punished       for falsely

  producing o f f i c i a l        documents p u r s u a n t t o A r t i c l e 227 o f t h e

  C r i m i n a l A c t o f Korea.



                                       May     14,     2014




                                                                                           EX-YOO-00154
                                                  R e s p e c t f u l l y s u b m i t t e d by

                                                 P r o s e c u t o r JEONG Soon S h i n

                                  Incheon D i s t r i c t   Prosecutors'            Office




1. A g e n u i n e and e x a c t copy o f KIM P i l                  photograph

2. A g e n u i n e and e x a c t copy o f t h e a r r e s t w a r r a n t f o r KIM

    Pil   Bae




                                        18




                                                                                      EX-YOO-00155
EX-YOO-00156
                                     Warrant of Arrest
                                                                                    Incheon District Court

                                                             Violation of the Act on the Aggravated
                                              Criminal
   Warrant No.             2014-7385          Offense
                                                             Punishment, Etc. o f Specific Economic
                                                             Crimes (Embezzlement)

                              Name          K I M Pil Bae            Occupation                  Others

                             Resident                                Country of
      Suspect                               380209-1063620                                       Korean
                           Registration #                            Citizenship

                             Address

    Prosecutor        JEONG Soon Shin             Date of Application     2014.       5.   8.      20:28

 Defense Attorney                                 Date of Expiry          2029.       3.   10.
                                                                          Incheon District Prosecutors'
  Facts of Crime      See Enclosure               Place of Custody
                                                                          Office
 Place of Detention   Incheon Detention Center



    The suspect failed to attend in                   As there are sufficient reasons to believe that the
    accordance with the summons served on          suspect has committed the offense(s) set out i n the
            without a plausible reason.            attachment and there are grounds for his/her arrest,
                                                   the suspect shall be arrested and brought to court.
                                                   I f this warrant is not enforced on or before the date
    The suspect may fail to attend in              of expiry, it shall no longer be enforceable. I f the
    accordance with the summons served on          warrant expires or there exists no more need to
             without a plausible reason.           arrest the suspect, the warrant shall be returned.


     The suspect has no fixed address                                  2014.   5.     8.
    (for crimes resulting in a fine not
    exceeding KRW 500,000, detention, or a
    minor fine).
                                                             Judge   PARK Seong-yong                (sealed)


Date of Arrest        20                             Place of Arrest

Date of Custody       20                            Place of Custody

Date of Detention     20                           Place of Detention
  Reasons for
Failed Execution
 Office/Title of                                      Signature of
Person in Charge                                    Person in Charge




                                                                                                 EX-YOO-00157
                                        Facts of Crime

1. Information on the Suspect

    From September 21, 2000 to March 18, 2014, suspect KIM Pil Bae served as the CEO of

    victim Dapanda Co., Ltd. (hereinafter 'Dapanda') which specializes in 'commodity

    (cosmetics, food and pharmaceutical products, etc.) brokerage', he is also the CEO of I -

             Holdings Co., Ltd. (hereinafter            Holdings'), which is the holding company

    of 'Dapanda', and is in overall charge of financial affairs of the victim company along

    with Co-CEO SONG Guk-bin of 'Dapanda' (currently under investigation while held in

    custody).      In order to raise slush funds for its largest shareholder YOO Byung Eyn and

   his family, KIM Pil Bae conspired with SONG Guk-bin to embezzle a total of KRW

   7,199,783,200 from victim 'Dapanda' as follows:



2. F a c t s of C r i m e

  ( A ) P a y m e n t for Business Consulting Fees to         Holdings C o . , L t d .

     Around December 1, 2007, at the office of 'Dapanda' located at 798-3

     Gangnam-gu, Seoul, suspect KIM Pil Bae signed a 'Business Consulting Service

     Contract' obligating the victim company to make a monthly payment of KRW 7,000,000

     to              Holdings', even though he was aware that the victim company did not require

     regular business consulting service and               Holdings' was not capable of offering

     practical consulting service to the victim company. Around that time, KIM Pil Bae not

     only wire-transferred KRW 7,000,000 from the victim company to the Woori Bank

     account held by             Holdings as a business consulting fee but also from that time on

     until March 2014, wire-transferred KRW 7,000,000 to                 Holdings' every month as

     set forth in the attached Accounts of Crime (1), thereby embezzling a total of KRW

     499,545,440 out of the victim's money that he held for business purposes..




                                                                                         EX-YOO-00158
(B) Payment for Business Advisory Fees to Y O O B y u n g E y n

   Around January 3, 2011, at the office of 'Dapanda', suspect KIM Pil Bae signed an

   'Appointment of Advisor Contract' with YOO Byung Eyn to provide him with a monthly

   payment of KRW 15,000,000, even though he was aware that YOO Byung Eyn did not

   play any special role concerning the management of the victim company.          Around that

   time, KIM Pil Bae not only wire-transferred KRW                     from the victim company

   to the Woori Bank account held by YOO Byung Eyn as a business advisory fee but also

   from that time on until March 2014, wire-transferred KRW 15,000,000 to YOO Byung

   Eyn every month as set forth in the attached Accounts of Crime (2), thereby embezzling

   a total of KRW 570,000,000 out of the victim's money that he held for business purposes.



( C ) Payment for T r a d e m a r k Royalties to Y O O Dae K y o o n

   Around September 2000, at the office of 'Dapanda', suspect KIM Pil Bae signed an

   'Trademark Exclusive License Contract' with YOO Dae Kyoon (0.75% of the monthly

   revenue), even though there is no brand value in the name 'Dapanda' that YOO Dae

   Kyoon registered, the trademark registration fee is about KRW 300,000 only and the

   name is quite replaceable with other names. Around that time, KIM Pil Bae not only

   wire-transferred KRW 201,125,000 from the victim company to the Woori Bank account

  held by YOO Dae Kyoon but also from that time on until April                 wire-transferred

  trademark royalties to YOO Dae Kyoon as set forth in the attached Accounts of Crime

  (3), thereby embezzling a total of KRW 1,879,571,760 out of the victim's money that he

  held for business purposes.



(D) Payment for Design Consulting Fees to Y O O C h o n g Somena

  Around April 2009, at the office of 'Dapanda', suspect KIM Pil Bae signed a 'Design

  Development Service Contract' that calls for a monthly payment of KRW 80,000,000 to

  be made to Moreal Design Inc. (CEO: YOO Chong Somena; hereinafter 'Moreal




                                                                                  EX-YOO-00159
   Design') even though he was aware that 'Dapanda' had tens of branch offices and local

   distributors that sell its products from door to door so that there was no need for sales

   preparations or assistance except for large-scale annual or bi-annual sales promotions

   hosted by the head office; and then, KIM Pil Bae not only wire-transferred KRW

   80,000,000 from the victim company to the Nonghyup Bank account held by YOO

   Chong Somena as a service fee but also from January 2004 on until December 2013,

   wire-transferred payments for consulting service to YOO Chong Somena as set forth in

  the attached Accounts of Crime (4), thereby embezzling a total of KRW

   out of the victim's money that he held for business purposes.



( E ) Payment for Transfer of Trademarks Registered by Y O O B y u n g E y n

  Around April 9,          at the aforementioned office of Dapanda, suspect KIM Pil Bae

  drew up 'Trademark Transfer Contracts' for         trademarks registered by YOO Byung

  Eyn such as                    Ollaganeun         and 'Nae Nuwun Deulpaneseo', even

  though there is no financial value in the trademarks.     Then, KIM Pil Bae paid KRW

  80,000,000, thereby embezzling KRW 80,000,000 out of the victim's money that he held

  for business purposes.




                                                                               EX-YOO-00160
                                          A C C O U N T S O F C R I M E (1)
                                                                        DAMAGES
NO.     DATE            PAYER               CEO         RECIPIENT       (Excluding      DETAILS             REMARKS
                                                                          VAT)

                                         KIM                                             Business
                            Co.,                        Holdings Co.,      6,363,636    Consulting
                                        SONG Guk-bin
                                                            Ud.                          Service
                                            Pil Bae                                      Business
 2                 Dapanda Co., Ltd.                    Holdings Co.,       6,363,636   Consulting
                                        SONG Guk-bin
                                                            Ud.                          Service
                                            Pil Bae                                      Business
 3                 Dapanda Co., Ltd.                    Holdings Co.,       6,363,636   Consulting
                                        SONG Guk-bin
                                                            Ltd.                          Service
                                            Pil Bae                                      Business
 4    2008-03-05   Dapanda Co., Ltd.                    Holdings Co.,      6,363,636    Consulting
                                        SONG Guk-bin
                                                            Ltd.                          Service
                                                                                         Business
 5                                           Pil Bae
      2008-04-02   Dapanda Co., Ltd.                    Holdings Co.,      6,363,636    Consulting
                                        SONG Guk-bin
                                                            Ltd.                         Service
                                             Pil Bae                                     Business
 6    2008-05-08   Dapanda Co., Ltd.                    Holdings Co.,       6,363,636   Consulting
                                        SONG Guk-bin
                                                            Ltd.                         Service
                                         KIM Pil Bae                                     Business
 7    2008-06-03   Dapanda Co., Ltd.                    Holdings Co.,                   Consulting
                                        SONG Guk-bin
                                                             Ltd.                         Service
                                                           1-One-l                       Business
                                         KIM Pil Bae
 8    2008-07-01   Dapanda Co., Ud.                     Holdings Co.,       6,363,636   Consulting
                                        SONG Guk-bin
                                                             Ltd.                         Service
                                            Pil Bae                                      Business
 9                 Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                            Ltd.                         Service
                                                          I-One-1                        Business
                                         KIM Pil Bae
10    2008-09-08   Dapanda Co., Ud.                    Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                            Ltd.                         Service
                                            Pil Bae                                      Business
11    2008-10-07   Dapanda Co., Ltd.                   Holdings Co.,                    Consulting
                                        SONG Guk-bin
                                                           Ud.                           Service
                                         KIM   Bae                                       Business
12                 Dapanda Co., U d .                  Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ud.                           Service
                                             Pil Bae                                     Business
13                 Dapanda Co., Ud.                    Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ltd.                          Service
                                         KIM Pil Bae                                     Business
14    2009-01-07   Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ltd.                          Service
                                                                                         Business
                                         KIM Pil Bae
15    2009-02-16   Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                            Ltd.                         Service
                                                          1-One-l                        Business
                                         KIM Pil Bae
16    2009-03-06   Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                            Ltd.                         Service
                                         KIM Pil Bae
17    2009-04-02   Dapanda Co., Ud.                    Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ltd.                          Service
                                                                                         Business
                                         KIM Pil Bae
18    2009-05-06   Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ltd.                          Service
                                             Pil Bae                                     Business
19    2009-06-02   Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ud.                           Service
                                             Pil Bae                                     Business
20                 Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ud.                           Service
                                                                                         Business
                                         KIM Pil Bae
21    2009-08-31   Dapanda Co., Ud.                    Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ud.                           Service
                                                                                         Business
                                         KIM Pil Bae
22    2009-09-04   Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ltd.                          Service
                                                                                         Business
                                         KIM Pil Bae
23    2009-10-07   Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ud.                           Service
                                                                                         Business
                                         KIM Pil Bae
24                 Dapanda Co., Ud.                    Holdings Co.,                    Consulting
                                        SONG Guk-bin
                                                           Ltd.                          Service
                                                                                         Business
                                         KIM Pil
                   Dapanda Co., Ltd.                   Holdings Co.,       6,363,636    Consulting
                                        SONG Guk-bin
                                                           Ltd.                          Service

                                                                                                     EX-YOO-00161
                                           Pil Bae                                  Business
26   2010-01-05   Dapanda Co., Ud.                     Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ud.                      Service
                                       KIM Pil Bae                                  Business
27   2010-02-02   Dapanda Co., Ud.                     Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin

                                            Pil Bae                                 Business
28   2010-03-03   Dapanda Co.. Ud.                     Holdings Co..   6.363.636   Consulting
                                             Guk-bin
                                                           Ltd.                     Service
                                                                                    Business
                                           Pil Bae
29   2010-04-02   Dapanda Co., Ud.                     Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ud.                      Service
                                           Pil Bae                                  Business
30                Dapanda Co., Ltd.                    Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                                         I-One-1                    Business
31                                     KIM Pil Bae
                  Dapanda Co.,                         Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                           Pil Bae                                  Business
32   2010-07-05   Dapanda Co., Ltd.                    Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                       KIM Pil Bae                                  Business
33   2010-08-10   Dapanda Co., Ltd.                    Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                       KIM Pil Bae                                  Business
34                Dapanda Co., Ud.                     Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ud.                      Service
                                                                                    Business
                                           Pil Bae
35                Dapanda Co., Ud.                     Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ud.                       Service
                                       KIM   Bae                                    Business
36                Dapanda Co., Ltd.                    Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ud.                       Service
                                       KIM   Bae                                    Business
37   2010-12-07   Dapanda Co., Ltd.                    Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                          Pil Bae                                   Business
38                Dapanda Co., Ud.                     Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ud.                      Service
                                       KIM Pil Bae                                  Business
39                Dapanda Co., Ud.                     Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ltd.                      Service
                                                                                    Business
                                           Pil Bae
40                Dapanda Co., Ud.                     Holdings Co.,   6,363,636   Consulting
                                      SONG Guk-bin
                                                           Ud.                       Service
                                       K I M Pil Bae                                Business
41                Dapanda Co., Ud.                     Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                       K I M Pil Bae                                Business
42                Dapanda Co., Ud.                     Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                       K I M Pil Bae                                Business
43                Dapanda Co., Ltd.                    Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ud.                      Service
                                                                                    Business
                                             Bae
44                Dapanda Co., Ltd.                    Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                                                                    Business
                                       K I M Pil Bae
45   2011-08-10   Dapanda Co., Ltd.                    Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                                                                    Business
                                           Pil Bae
46                Dapanda Co., Ud.                     Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                       KIM Pil Bae                                  Business
47   2011-10-10   Dapanda Co., Ltd.                    Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                                         1-One-l                    Business
                                       KIM Pil Bae
48                Dapanda Co., Ud.                     Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                                                                    Business
                                           Pil Bae
49                Dapanda Co., Ltd.                    Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                       K I M Pil Bae                                Business
50   2012-01-06   Dapanda Co., Ltd.                    Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                                                                    Business
                                       KIM Pil Bae
51   2012-02-07   Dapanda Co., Ltd.                    Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service
                                                                                    Business
                                       KIM Pil Bae
52   2012-03-08   Dapanda Co., Ud.                     Holdings Co.,   7,000,000   Consulting
                                      SONG Guk-bin
                                                           Ltd.                     Service


                                                                                                EX-YOO-00162
                                                                                     Business
                                       KIM Pil Bae
53                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ltd.                        Service
                                                                                     Business
                                           Pil Bae
54   2012-05-08   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                                                     Business
                                       KIM Pil Bae
55                Dapanda Co.. Ltd.                             Co..                Consulting
                                      SONG
                                                         Ltd.                         Service
                                                                                     Business
                                           Pil Bae
56                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ltd.                         Service
                                                                                     Business
                                       KIM   Bae
57   2012-08-10   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                          Ltd.                        Service
                                                        1-One-I                      Business
                                           Pil Bae
58   2012-09-06   Dapanda Co., Ltd,                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                          Ltd.                        Service
                                                                                     Business
                                          Pil Bae
59                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ltd.                         Service
                                                                                     Business
                                           Pil Bae
60                Dapanda Co., Ltd,                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ltd.                         Service
                                                                                     Business
                                          Pil Bae
61                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ud.                          Service
                                                                                     Business
                                       KIM Pil Bae
62                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ud.                          Service
                                                                                     Business
                                       KIM   Bae
63   2013-02-07   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ltd.                         Service
                                                                                     Business
                                           Pil Bae
64                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ud.                          Service
                                                                                      Business
                                             Bae
65                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ud.                          Service
                                                                                      Business
                                          Pil Bae
66   2013-05-06   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ud.                          Service
                                                                                      Business
                                       KIM Pil Bae
67   2013-06-05   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ltd.                          Service
                                                                                      Business
                                       KIM Pil Bae
                  Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ltd.                          Service
                                                                                      Business
                                       KIM Pil Bae
69   2013-08-08   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000    Consulting
                                      SONG Guk-bin
                                                         Ltd.                          Service
                                                                                      Business
                                          Pil Bae
70   2013-09-06   Dapanda Co., Ltd.                  Holdings Co.,                   Consulting
                                      SONG Guk-bin
                                                         Ud.                           Service
                                                                                      Business
                                       KIM Pil Bae
71                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000     Consulting
                                      SONG Guk-bin
                                                         Ltd.                          Service
                                                                                      Business
                                       KIM Pil Bae
72                Dapanda Co., Ltd.                  Holdings Co.,     7,000,000     Consulting
                                      SONG Guk-bin
                                                         Ltd.                          Service
                                                                                      Business
                                             Bae
73   2013-12-10   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000     Consulting
                                      SONG Guk-bin
                                                         Ltd.                          Service
                                                                                      Business
                                       KIM Pil Bae
74   2014-02-06   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000     Consulting
                                      SONG Guk-bin                                     Service '
                                                         Ltd.
                                                                                      Business
                                       KIM Pil Bae
75   2014-03-07   Dapanda Co., Ltd.                  Holdings Co.,     7,000,000     Consulting
                                      SONG Guk-bin
                                                         Ud.                           Service

                     Total                                                   KRW 499,545,440




                                                                                                   EX-YOO-00163
                                               ACCOUNTS OF CRIME (2)

           DATE          PAYER                                     DAMAGES
                                         CEO         RECIPIENT                        DATAILS           REMARKS
     '                                                           (Excluding VAT)

                      Dapanda Co.,    KIM Pil Bae
 1       2011-10-31                                 PARROTBILL          60,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
 2       2011-11-30                                 PARROTBILL          60,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin
                      Dapanda Co.,    KIM Pil Bae
 3       2011-12-30                                 PARROTBILL          60,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin
                      Dapanda Co.,    KIM Pil Bae
 4       2012-01-31                                 PARROTBILL          15,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
 5       2012-02-29                                 PARROTBILL          15,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
 6       2012-03-31                                 PARROTBILL          15,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
 7       2012-04-30                                 PARROTBILL          15,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
 8       2012-05-30                                 PARROTBILL          15,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
 9       2012-06-29                                 PARROTBILL          15,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
10       2012-07-31                                 PARROTBILL          15,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
11       2012-08-31                                 PARROTBILL          15,000,000   Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
12       2012-09-30                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
13       2012-10-31                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
14       2012-11-30                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
15       2012-12-28                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
16       2013-01-31                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin
                      Dapanda Co.,    KIM Pil Bae
17       2013-02-28                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
18       2013-03-29                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
19       2013-04-30                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
20       2013-05-31                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
21       2013-06-30                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
22       2013-07-31                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
23       2013-08-30                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
24       2013-09-30                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
25       2013-10-31                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin

                      Dapanda Co.,    KIM Pil Bae
26       2013-11-29                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin
                                                                                                    EX-YOO-00164
                      Dapanda Co.,    KIM Pil Bae
27       2013-12-31                                 PARROTBILL         15,000,000    Advisory Fee
                          Ltd.       SONG Guk-bin
             Dapanda Co.,    KIM Pil Bae
2014-02-10                                 PARROTBILL   15,000,000   Advisory Fee
                 Ltd.       SONG Guk-bin

             Dapanda Co.,    KIM Pil Bae
2014-02-28                                 PARROTBILL   15,000,000   Advisory Fee
                 Ltd.       SONG Guk-bin

             Total                                            KRW 570,000,000




                                                                                    EX-YOO-00165
                                                   ACCOUNTS OF CRIME 3

 NO.         DATE             PAYER                CEO                      DAMAGES
                                                              RECIPIENT                           DATAILS              REMARKS
                                                                          (Excluding VAT)

     1    Around 2002     Dapanda Co., Ltd.     KIM Pil Bae
                                               SONG Guk-bin    SLPLUS          201,125,000     Trademark Royalty

     2    Around 2003                           KIM Pil Bae
                          Dapanda Co., Ltd.                    SLPLUS          172,719,000    Trademark Royalty
                                               SONG Guk-bin

     3    Around 2004                           KIM Pil Bae
                          Dapanda Co., Ltd.                    SLPLUS          164,324,000    Trademark Royalty
                                               SONG Guk-bin

     4    2005-01-31                            KIM Pil Bae
                         Dapanda Co., Ltd.                     SLPLUS            6,306,570    Trademark Royalty
                                               SONG Guk-bin

     5    2005-02-28                            KIM Pil Bae
                         Dapanda Co., Ltd.                     SLPLUS            6,064,260    Trademark Royalty
                                               SONG Guk-bin

  6       2005-03-31     Dapanda Co., Ltd.      KIM Pil Bae
                                               SONG Guk-bin    SLPLUS            8,058,590    Trademark Royalty

  7       2005-04-30     Dapanda Co., Ltd.      KIM Pil Bae
                                               SONG Guk-bin    SLPLUS           11,684,490    Trademark Royalty

 8        2005-05-31     Dapanda Co., Ltd.      KIM Pil Bae
                                               SONG Guk-bin    SLPLUS           51,279,140    Trademark Royalty

 9        2005-06-30                            KIM Pil Bae
                         Dapanda Co., Ltd.                     SLPLUS           15,193,660    Trademark Royalty
                                               SONG Guk-bin

 10       2005-07-31                            KIM Pil Bae
                         Dapanda Co., Ltd.                     SLPLUS            7,364,000    Trademark Royalty
                                               SONG Guk-bin

 11       2005-08-31                            KIM Pil Bae
                         Dapanda Co., Ltd.                    SLPLUS             6,032,640    Trademark Royalty
                                               SONG Guk-bin

 12       2005-09-30     Dapanda Co., Ltd.      KIM Pil Bae
                                               SONG Guk-bin   SLPLUS             9,258,220    Trademark Royalty

 13       2005-10-31                           KIM Pil Bae
                         Dapanda Co., Ltd.                    SLPLUS            12,440,500    Trademark Royalty
                                              SONG Guk-bin

14        2005-11-30                           KIM Pil Bae
                         Dapanda Co., Ltd.                    SLPLUS           27,230,780     Trademark Royalty
                                              SONG Guk-bin

15       2005-12-31                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS           14,085,750    Trademark Royalty
                                              SONG Guk-bin

16       2006-01-31                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS            5,893,280    Trademark Royalty
                                              SONG Guk-bin

17       2006-02-28                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS            6,009,730    Trademark Royalty
                                              SONG Guk-bin

18       2006-03-31     Dapanda Co., Ltd.      KIM Pil Bae
                                              SONG Guk-bin    SLPLUS           10,423,490    Trademark Royalty

19       2006-04-30                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS           12,345,840    Trademark Royalty
                                              SONG Guk-bin

20       2006-05-31                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS           51,202,620    Trademark Royalty
                                              SONG Guk-bin

21       2006-06-30                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS           16,053,750    Trademark Royalty
                                              SONG Guk-bin

22       2006-07-31                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS            8,056,100    Trademark Royalty
                                              SONG Guk-bin

23       2006-08-31                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS            4,278,750    Trademark Royalty
                                              SONG Guk-bin

24       2006-09-30                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS           18,061,300    Trademark Royalty
                                              SONG Guk-bin

25       2006-10-31                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS           16,136,200    Trademark Royalty
                                              SONG Guk-bin

26       2006-11-30                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS           27,123,660    Trademark Royalty
                                              SONG Guk-bin
                                                                                                                 EX-YOO-00166
27       2006-12-31                            KIM Pil Bae
                        Dapanda Co., Ltd.                     SLPLUS          14,009,530     Trademark Royalty
                                              SONG Guk-bin
            —
                                               KIM Pil Bae
           2007-01-31    Dapanda Co., Ltd.                    SLPLUS     9,299,960    Trademark Royalty
                                              SONG Guk-bin
      _
                                               KIM Pil Bae
 29        2007-02-28    Dapanda Co., Ltd.                    SLPLUS     7,826,740   Trademark Royalty
                                              SONG Guk-bin

 30                                            KIM Pil Bae
           2007-03-31    Dapanda Co., Ltd.                    SLPLUS     8,653,760   Trademark Royalty
                                              SONG Guk-bin

                                               KIM Pil Bae
31         2007-04-30    Dapanda Co., Ltd.                    SLPLUS     7,570,790   Trademark Royalty
                                              SONG Guk-bin

                                               KIM Pil Bae
32         2007-05-31    Dapanda Co., Ltd.                    SLPLUS   26,391,010    Trademark Royalty
                                              SONG Guk-bin

                                               KIM Pil Bae
33         2007-06-30    Dapanda Co., Ltd.                    SLPLUS   25,950,290    Trademark Royalty
                                              SONG Guk-bin

34                                             KIM Pil Bae
          2007-07-31     Dapanda Co., Ltd.                    SLPLUS     6,663,490   Trademark Royalty
                                              SONG Guk-bin

35                                             KIM Pil Bae
          2007-08-31     Dapanda Co., Ltd.                    SLPLUS    5,038,300    Trademark Royalty
                                              SONG Guk-bin

36                                             KIM Pil Bae
          2007-09-30    Dapanda Co., Ltd.                     SLPLUS    6,536,150    Trademark Royalty
                                              SONG Guk-bin

                                              KIM Pil Bae
37        2007-10-31    Dapanda Co., Ltd.                     SLPLUS    9,726,070    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
38        2007-11-30    Dapanda Co., Ltd.                     SLPLUS   10,895,440    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
39        2007-12-31    Dapanda Co., Ltd.                     SLPLUS    6,088,730    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
40        2008-01-31    Dapanda Co., Ltd.                     SLPLUS   12,153,580    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
41        2008-02-28    Dapanda Co., Ltd.                     SLPLUS   11,259,250    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
42        2008-03-31    Dapanda Co., Ltd.                     SLPLUS    8,732,640    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
43        2008-04-30    Dapanda Co., Ltd.                     SLPLUS   10,783,200    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
44        2008-05-31    Dapanda Co., Ltd.                     SLPLUS   32,223,400    Trademark Royalty
                                             SONG Guk-bin

45                                            KIM Pil Bae
          2008-06-30    Dapanda Co., Ltd.                     SLPLUS   33,200,100    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
46        2008-07-31    Dapanda Co., Ltd.                     SLPLUS   12,585,200    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
47        2008-08-31    Dapanda Co., Ltd.                     SLPLUS   10,737,000    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
48        2008-09-30    Dapanda Co., Ltd.                     SLPLUS   10,285,800    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
49        2008-10-31    Dapanda Co., Ltd.                     SLPLUS   13,589,300    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
50        2008-11-30    Dapanda Co., Ltd.                     SLPLUS    7,944,100    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
51        2008-12-31    Dapanda Co., Ltd.                     SLPLUS    5,803,300    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
52        2009-01-31    Dapanda Co., Ltd.                     SLPLUS   11,644,900    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
53        2009-02-28    Dapanda Co., Ltd.                     SLPLUS   11,370,700    Trademark Royalty
                                             SONG Guk-bin

                                              KIM Pil Bae
54        2009-03-31    Dapanda Co., Ltd.                     SLPLUS    7,177,300    Trademark Royalty
                                             SONG Guk-bin

                                              KI1VI Pil Bae
55        2009-04-30    Dapanda Co., Ltd.                     SLPLUS   15,194,700    Trademark Royalty
                                             SONG Guk-bin

                                                                                     Trademark RoyaltyEX-YOO-00167
                                              KIM Pil Bae
56        2009-05-31    Dapanda Co., Ltd.                     SLPLUS   24,484,700
                                             SONG Guk-bin

                                               KIM Pil Bae
57        2009-06-30    Dananda Co., Ltd.    ..,.„
             ........
            2009-07-31      Dapanda Co., Ltd.      KIM Pil Bae
                                                  SONG Guk-bin     SLPLUS      5,792,000     Trademark Royalty

     59     2009-08-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                  SONG Guk-bin     SLPLUS     10,084,100     Trademark Royalty

     60     2009-09-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                  SONG Guk-bin     SLPLUS     15,887,300     Trademark Royalty

     61     2009-10-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                  SONG Guk-bin    SLPLUS      10,802,500     Trademark Royalty

     62     2009-11-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                  SONG Guk-bin    SLPLUS      10,918,500     Trademark Royalty

     63     2009-12-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                  SONG Guk-bin    SLPLUS       7,395,500     Trademark Royalty

 64         2010-01-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                  SONG Guk-bin    SLPLUS      11,801,000     Trademark Royalty

 65         2010-02-28     Dapanda Co., Ltd.      KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS     10,850,700      Trademark Royalty

 66         2010-03-31     Dapanda Co., Ltd.      KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS     11,595,600      Trademark Royalty

 67        2010-04-30      Dapanda Co., Ltd.      KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS      5,401,000     Trademark Royalty

 68        2010-05-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS     17,967,200     Trademark Royalty

 69        2010-06-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS     27,702,900     Trademark Royalty

 70        2010-07-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS      5,754,900     Trademark Royalty

 71        2010-08-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS      6,560,100     Trademark Royalty

 72        2010-09-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS      5,163,800     Trademark Royalty

 73        2010-10-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                 SONG Guk-bin     SLPLUS      7,554,100     Tdemark Royalty
                                                                                            Trademark

 74        2010-11-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                 SONG Guk-bin    SLPLUS       9,864,200     Trademark Royalty

 75        2010-12-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                 SONG Guk-bin    SLPLUS       6,094,700     Trademark Royalty

76         2011-01-31     Dapanda Co., Ltd.      KIM Pil Bae
                                                SONG Guk-bin     SLPLUS      8,320,400     Trademark Royalty

77        2011-02-28      Dapanda Co., Ltd.      KIM Pil Bae
                                                SONG Guk-bin     SLPLUS      9,563,800     Trademark Royalty

78        2011-03-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                SONG Guk-bin     SLPLUS      7,989,800     Trademark Royalty

79        2011-04-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                SONG Guk-bin     SLPLUS     10,001,200     Trademark Royalty

80        2011-05-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                SONG Guk-bin     SLPLUS     22,827,700     Trademark Royalty

81        2011-06-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                SONG Guk-bin     SLPLUS     18,034,200     Trademark Royalty

82        2011-07-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                SONG Guk-bin     SLPLUS      4,462,300     Trademark Royalty

83        2011-08-31                             KIM Pil Bae
                         Dapanda Co., Ltd.                       SLPLUS      6,423,500     Trademark Royalty
                                                SONG Guk-bin

84        2011-09-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                SONG Guk-bin     SLPLUS      8,823,300     Trademark Royalty

85        2011-10-31     Dapanda Co., Ltd.       KIM Pil Bae
                                                SONG Guk-bin     SLPLUS     11,656,900     Trademark Royalty

86        2011-11-30     Dapanda Co., Ltd.       KIM Pil Bae
                                                SONG Guk-bin     SLPLUS     8,929,700      Trademark Royalty

                                                 KIM Pil Bae                                                     EX-YOO-00168
87        2011-12-31     Dapanda Co., Ltd.
                                                SONG Guk-bin     SLPLUS     6,463,100      Trademark Royalty
                                         KIM Pil Bae   SLPLUS   6,883,000     Trademark Royalty
      2012-01-31   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae                          Trademark Royalty
89    2012-02-29
      _            Dapanda Co., Ltd.    SONG Guk-bin   SLPLUS    9,087,000

                                         KIM Pil Bae   SLPLUS    7,447,900    Trademark Royalty
90    2012-03-31   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae   SLPLUS    9,262,100    Trademark Royalty
91    2012-04-30   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae   SLPLUS   29,241,100    Trademark Royalty
92    2012-05-31   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae   SLPLUS   30,682,600    Trademark Royalty
93    2012-06-30   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae   SLPLUS    7,830,400    Trademark Royalty
94    2012-07-31   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae             5,237,900    Trademark Royalty
95    2012-08-31   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae             9,990,600    Trademark Royalty
96    2012-09-30   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae             9,395,500    Trademark Royalty
97    2012-10-31   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae             8,452,700    Trademark Royalty
98    2012-11-30   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae             4,746,800    Trademark Royalty
99    2012-12-31   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae             7,036,900    Trademark Royalty
100   2013-01-31   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae             8,484,600    Trademark Royalty
101   2013-02-28   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae   SLPLUS    7,233,800    Trademark Royalty
102   2013-03-31   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae             8,916,600    Trademark Royalty
103   2013-04-30   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae   SLPLUS   27,879,000    Trademark Royalty
104   2013-05-31   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae            28,853,000    Trademark Royalty
105   2013-06-30   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae             3,280,400    Trademark Royalty
106   2013-07-31   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae   SLPLUS    4,723,200    Trademark Royalty
107   2013-08-31   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae   SLPLUS    3,318,900    Trademark Royalty
108   2013-09-30   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae             8,013,700    Trademark Royalty
109   2013-10-31   Dapanda Co., Ltd.                   SLPLUS
                                        SONG Guk-bin

                                         KIM Pil Bae   SLPLUS     7,471,000   Trademark Royalty
110   2013-11-30   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae   SLPLUS     5,376,300    Trademark Royalty
111   2013-12-31   Dapanda Co., Ltd.    SONG Guk-bin

                                         KIM Pil Bae   SLPLUS     5,214,230    Trademark Royalty
112   2014-02-11    Dapanda Co., Ltd.
                                        SONG Guk-bin

                                         KIM Pil Bae              5,456,480    Trademark Royalty
113   2014-03-11    Dapanda Co., Ltd.                  SLPLUS
                                        SONG Guk-bin

                    Total                                             1CRW 1,879,571,760




                                                                                              EX-YOO-00169
                                                  ACCOUNTS OF CRIME (4)
                                                                     DAMAGES
                                            CEO          RECIPIENT   (Excluding                 DETAILS                  REMARKS
                          PAYER
             ATE                                                       VAT)
                        Dapanda Co.,      KIM Pil Bae     MOREAL        45,000,000     Design Consulting Service Fee
         Around 2004        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL
                                                                        60,000,000     Design Consulting Service Fee
2        Around 2005        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL        60,000,000     Design Consulting Service Fee
3        Around 2006        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL        60,000,000     Design Consulting Service Fee
4        Around 2007        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL
                                                                        60,000,000     Design Consulting Service Fee
5        Around 2008        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL        18,666,000     Design Consulting Service Fee
6        Around 2009        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL         3,000,000     Design Consulting Service Fee
7         2009-04-30        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL         3,000,000     Design Consulting Service Fee
8         2009-05-31        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL
                                                                          3,000,000    Design Consulting Service Fee
9         2009-06-30        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL          3,000,000    Design Consulting Service Fee
10        2009-07-31        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL          3,000,000    Design Consulting Service Fee
11        2009-08-31        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL          3,000,000    Design Consulting Service Fee
12        2009-09-30        Ltd.         SONG Guk-bin     DESIGN

                        Dapanda Co.,      KIM Pil Bae     MOREAL          3,000,000     Design Consulting Service Fee
13        2009-10-31        Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,     KIM Pil Bae     MOREAL
14        2009-11-30                                                      3,000,000     Design Consulting Service Fee
                             Ltd.        SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL         3,000,000     Design Consulting Service Fee
15        2009-12-31         Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL        80,000,000     Design Consulting Service Fee
16        2010-01-31         Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL        80,000,000     Design Consulting Service Fee
17        2010-02-28         Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL        80,000,000     Design Consulting Service Fee
18        2010-03-31         Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL        80,000,000     Design Consulting Service Fee
19        2010-04-30         Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL        80,000,000     Design Consulting Service Fee
20         2010-05-31        Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL        80,000,000     Design Consulting Service Fee
21         2010-06-30        Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL         80,000,000    Design Consulting Service Fee
22         2010-07-31        Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIMPil Bae      MOREAL         80,000,000     Design Consulting Service Fee
    23     2010-08-31        Ltd.         SONG Guk-bin     DESIGN

                         Dapanda Co.,      KIM Pil Bae     MOREAL         80,000,000     Design Consulting Service Fee
    24     2010-09-30        Ltd.         SONG Guk-bin     DESIGN

                          Dapanda Co.,     KIM Pil Bae     MOREAL         80,000,000     Design Consulting Service Fee
    25     2010-10-31         Ltd.        SONG Guk-bin     DESIGN

                          Dapanda Co.,     KIM Pil Bae     MOREAL
    26     2010-11-30                                                     80,000,000     Design Consulting Service Fee
                              Ltd.        SONG Guk-bin     DESIGN

                          Dapanda Co.,     KIM Pil Bae     MOREAL
                                                                          80,000,000     Design Consulting Service Fee
    27     2010-12-31         Ltd.        SONG Guk-bin     DESIGN

                                           KIM Pil Bae     MOREAL                                        EX-YOO-00170
                          Dapanda Co.,                                    80,000,000     Design Consulting Service Fee
    28     2011-01-31         Ltd.        SONG Guk-bin     DESIGN
                  Dapanda Co.,    KIM Pil Bae   MOREAL
                     Ltd.        SONG Guk-bin            80,000,000   Design Consulting Service Fee
                                                DESIGN
                  Dapanda Co.,    KIM Pil Bae   MOREAL
     2013-09-30       Ltd.                               80,000,000   Design Consulting Service Fee
                                 SONG Guk-bin   DESIGN
                  Dapanda Co.,    KIM Pil Bae   MOREAL
61   2013-10-31                                          80,000,000   Design Consulting Service Fee
                      Ltd.       SONG Guk-bin   DESIGN
                  Dapanda Co.,    KIM Pil Bae   MOREAL
62   2013-11-30                                          80,000,000   Design Consulting Service Fee
                      Ltd.       SONG Guk-bin   DESIGN
                  Dapanda Co.,    KIM Pil Bae   MOREAL
63   2013-12-31                                          80,000,000   Design Consulting Service Fee
                      Ltd.       SONG Guk-bin   DESIGN


                  Total                                               KRW 4,170,666,000




                                                                                        EX-YOO-00171
